Exhibit 10.1
EXECUTION VERSION































STOCK PURCHASE AGREEMENT


by and among


PUGET ENERGY, INC.


and


THE PURCHASERS NAMED HEREIN


Dated as of October 25, 2007
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------



Table of Contents
   
Page
ARTICLE I. DEFINITIONS
1
Section 1.1.
Definitions
1
ARTICLE II. PURCHASE AND SALE OF THE SECURITIES
7
Section 2.1.
Issuance and Sale of Securities
7
Section 2.2.
Registration Rights
7
Section 2.3.
Closing and Delivery
7
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
8
Section 3.1.
Shares
9
Section 3.2.
WKSI Status
9
Section 3.3.
Investment Company
9
Section 3.4.
Authority; Non-Contravention; Approvals; Compliance
9
Section 3.5.
Litigation
11
Section 3.6.
Brokers and Finders
11
Section 3.7.
Additional Representations
11
Section 3.8.
No Other Representations of the Company
11
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
11
Section 4.1.
Organization and Qualification
11
Section 4.2.
Authority; Non-Contravention; Approvals; Compliance
11
Section 4.3.
Litigation
13
Section 4.4.
No Vote Required
13
Section 4.5.
Ownership of Company Stock
13
Section 4.6.
Purchase for Investment
13
Section 4.7.
Approvals
13
Section 4.8.
Trustee Power
13
Section 4.9.
No Other Representations of the Purchasers
14
ARTICLE V. COVENANTS
14
Section 5.1.
Registration Rights
14
Section 5.2.
Reservation of Company Stock
14
Section 5.3.
Listing of Shares
14
Section 5.4.
Regulatory Matters
14
Section 5.5.
Voting
15
Section 5.6.
WKSI Status
15
Section 5.7.
Use of Proceeds
15
Section 5.8.
Expenses
15
Section 5.9.
Confidentiality
15
Section 5.10.
Public Announcement
16
Section 5.11.
Purchasers' Obligations Several
16
ARTICLE VI. CONDITIONS TO CLOSING OF THE PURCHASERS
17
Section 6.1.
Representations and Warranties Correct
17
Section 6.2.
Performance
17
Section 6.3.
Regulatory Consents
17
Section 6.4.
Authorizations
17
Section 6.5.
Company Material Adverse Effect
17
Section 6.6.
Opinion of Company’s Counsel
18
Section 6.7.
No Injunction
18
Section 6.8.
Merger Agreement
18
Section 6.9.
Compliance Certificate
18
ARTICLE VII. CONDITIONS TO CLOSING OF THE COMPANY
18
Section 7.1.
Representations
18
Section 7.2.
Performance
18
Section 7.3.
Regulatory Consents
18
Section 7.4.
Authorizations
19
Section 7.5.
No Injunction
19
Section 7.6.
Compliance Certificate
19
ARTICLE VIII. TRANSFER RESTRICTIONS
19
Section 8.1.
Lock-up Period
19
Section 8.2.
Permitted Transfers
19
ARTICLE IX. STANDSTILL
20
Section 9.1.
Standstill
20
ARTICLE X. INDEMNIFICATION
21
Section 10.1.
Company Indemnification
21
Section 10.2.
Investor Indemnification
22
Section 10.3.
Procedure
22
Section 10.4.
Indemnification Non-Exclusive
23
Section 10.5.
Limitation on Company Indemnification
23
ARTICLE XI. TERMINATION
23
ARTICLE XII. GENERAL PROVISIONS
23
Section 12.1.
Survival of Representations and Warranties
23
Section 12.2.
Notices
24
Section 12.3.
Entire Agreement
24
Section 12.4.
Severability
25
Section 12.5.
Interpretation
25
Section 12.6.
Counterparts; Effect
25
Section 12.7.
No Third-Party Beneficiaries
25
Section 12.8.
Trustee Liability
25
Section 12.9.
Governing Law
25
Section 12.10.
Venue
25
Section 12.11.
Waiver of Jury Trial and Certain Damages
26
Section 12.12.
Assignment
26

 

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT, dated as of October 25, 2007 (this “Agreement”),
is entered into by and among Puget Energy, Inc., a Washington corporation (the
“Company”), and the purchasers listed on Schedule 1 hereto (the “Purchasers”).
 
RECITALS
 
WHEREAS, the Company wishes to sell 12,500,000 (twelve million, five hundred
thousand) shares of its common stock, par value $0.01 per share (the “Company
Common Stock”), together with the associated preferred share purchase rights
(the “Rights”) (the number of such shares of Company Common Stock together with
the associated Rights, the “Shares”), to the Purchasers, and the Purchasers wish
to purchase the Shares.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
Section 1.1.  Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
“2007 WUTC Rate Case” means the filing of the proceeding at the WUTC expected to
be initiated by Puget Sound Energy, Inc. in December 2007 to increase or
otherwise change rates, charges or revenue requirements for transmission,
distribution or generation services.
 
“Affiliate”, with respect to any Person, shall have the meaning set forth in
Rule 12b-2 of the Exchange Act as in effect on the date hereof.
 
“Agreement” has the meaning specified in the Introduction.
 
“BCH” has the meaning specified in Section 4.23 of Exhibit B.
 
“Blackout Notice” has the meaning specified in Section 2(c) of Exhibit A.
 
“Blackout Period” has the meaning specified in Section 2(c) of Exhibit A.
 
“Business Day” means a day (not being a Saturday or Sunday or a public holiday
in Australia, Canada or the United States of America) on which banks are open
for general business in New York City.
 
“Closing” has the meaning specified in Section 2.3(a).
 
“Closing Date” has the meaning specified in Section 2.3(a).
 
“Code” has the meaning specified in Section 4.9 of Exhibit B.
 
“Company” has the meaning specified in the Introduction.
 
“Company Common Stock” has the meaning specified in the Recitals.
 
“Company Disclosure Letter” means the letter, dated as of the date hereof,
delivered by the Company to the Purchasers simultaneously with the execution and
delivery of this Agreement.
 
“Company Financial Statements” has the meaning specified in Section 4.5 of
Exhibit B.
 
“Company Hedging Guidelines” has the meaning specified in Section 4.20(a) of
Exhibit B.
 
“Company Material Adverse Effect” means any event, change or occurrence or
development of a set of circumstances or facts, which, individually or together
with any other event, change, occurrence or development, has or would have a
material adverse effect on (x) the business, assets, liabilities, properties,
financial condition or results of operations of the Company and the Company
Subsidiaries taken as a whole or (y) the ability of the Company to consummate
the transactions contemplated by, or to perform its obligations under, this
Agreement; provided, however, that the term "Company Material Adverse Effect"
shall not include (i) any such effect resulting from any change, including any
change in law, rule, or regulation of any Governmental Authority, that applies
generally to similarly situated Persons, (ii) any such effect relating to or
resulting from general changes in the electric or natural gas utility industry,
other than such effects having a disproportionate impact on the Company as
compared to similarly situated Persons, (iii) any such effect relating to or
resulting from the 2007 WUTC Rate Case before the WUTC, (iv) any such effect
relating to or resulting from changes to accounting standards, principles or
interpretations, (v) any such effect resulting from the announcement of the
execution of the Merger Agreement or the consummation of the transactions
contemplated thereby (except to the extent that the Company has made an express
representation with respect to the effect of such consummation on the Company),
including any such change resulting therefrom in the market value of the Company
Common Stock or the Company's credit rating, or from any action, suit or
proceeding relating to the Merger Agreement or the transactions contemplated
thereby, including any such action, suit or proceeding alleging a breach of
fiduciary duty in connection with the execution, delivery, approval or
consummation of the transactions contemplated by the Merger Agreement, (vi) any
such effect resulting from the replacement of the Designated Credit Agreements
as contemplated by Section 7.17 of the Merger Agreement, or (vii) any such
effect resulting from any action taken by any of the parties outside the
ordinary course of its business that is required to be taken in order to comply
with any provision of the Merger Agreement, including, to the extent applicable,
Section 6.1 thereof.
 
“Company Net Position” has the meaning specified in Section 4.20(a) of Exhibit
B.
 
“Company Parties” has the meaning specified in Section 10.2.
 
“Company Plans” has the meaning specified in Section 4.10(a) of Exhibit B.
 
“Company Preferred Stock” has the meaning specified in Section 4.3 of Exhibit B.
 
“Company Reports” has the meaning specified in Section 4.5 of Exhibit B.
 
“Company SEC Reports” has the meaning specified in Section 4.5 of Exhibit B.
 
 “Company Series R Preferred Stock” has the meaning specified in Section 4.3 of
Exhibit B.
 
“Company Stock Issuance Approvals” has the meaning specified in Section 3.4(c).
 
“Company Subsidiary” means a Subsidiary of the Company.
 
“Contracts” has the meaning specified in Section 4.14 of Exhibit B.
 
 “Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of securities, by contract or otherwise, which, for the avoidance
of doubt, shall include through a Person’s capacity as general partner, trustee,
“Responsible Entity,” nominee, manager or adviser or otherwise.
 
“Demand Notice” has the meaning specified in Section 2(b) of Exhibit A.
 
“Department of Justice” means the United States Department of Justice.
 
“Designated Credit Agreements” means the Company's credit agreements set forth
on Section 1.1(a) of the Company Disclosure Letter.
 
“Easement” has the meaning specified in Section 4.6(c) of Exhibit B.
 
“Easement Real Property” has the meaning specified in Section 4.6(a) of Exhibit
B.
 
“Environmental Claim” has the meaning specified in Section 4.13(g)(i) of Exhibit
B.
 
“Environmental Laws” has the meaning specified in Section 4.13(g)(ii) of Exhibit
B.
 
“Environmental Permits” has the meaning specified in Section 4.13(b) of Exhibit
B.
 
“ERISA” has the meaning specified in Section 4.10(a) of Exhibit B.
 
“ERISA Affiliate” has the meaning specified in Section 4.10(a) of Exhibit B.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“FERC” has the meaning specified in Section 4.23 of Exhibit B.
 
“FPA” has the meaning specified in Section 4.5 of Exhibit B.
 
“FTC” means the United States Federal Trade Commission.
 
“Fund” means any unit trust, investment trust, investment company, limited
partnership, general partnership or other collective investment scheme, pension
fund, insurance company or any body corporate or other entity, in each case, the
business, operations or assets of which are managed professionally for
investment purpose.
 
“GAAP” has the meaning specified in Section 4.5 of Exhibit B.
 
“Governmental Authority” means any court, federal, state, local or foreign
governmental or regulatory body (including a national securities exchange or
other self-regulatory body), authority or other legislative, executive or
judicial entity.
 
“Hazardous Materials” has the meaning specified in Section 4.13(g)(iii) of
Exhibit B.
 
“HEDC” has the meaning specified in Section 4.23 of Exhibit B.
 
“Hedging Contract” has the meaning specified in Section 4.14(b)(vii) of Exhibit
B.
 
“Holder” has the meaning specified in Section 10 of Exhibit A.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Indemnified Party” has the meaning specified in Section 10.3.
 
“Intellectual Property” has the meaning specified in Section 4.15(a) of Exhibit
B.
 
“Knowledge” means when referring to the knowledge of the Company or any Company
Subsidiary the actual knowledge of the Company officers listed on Section 1.1(b)
of the Company Disclosure Letter as would have been acquired in the prudent
exercise of their duties.
 
“Leased Real Property” has the meaning specified in Section 4.6(a) of Exhibit B.
 
“Lien” has the meaning specified in Section 4.2(a) of Exhibit B.
 
“Losses” has the meaning specified in Section 7(a) of Exhibit A.
 
“Material Contract” has the meaning specified in Section 4.14 of Exhibit B.
 
“MBL” means Macquarie Bank Limited and its Affiliates.
 
“Merger Agreement” means the Agreement and Plan of Merger, dated as of the date
hereof, by and among Parent, Padua Intermediate, Merger Sub and the Company.
 
“Merger Sub” means Padua Merger Sub, Inc., a Washington corporation and a wholly
owned subsidiary of Padua Intermediate.
 
 “Options” has the meaning specified in Section 4.10(m) of Exhibit B.
 
“Owned Real Property” has the meaning specified in Section 4.6(a) of Exhibit B.
 
“Padua Intermediate” means Padua Intermediate Holdings Inc., a Washington
corporation and a wholly owned subsidiary of the Parent.
 
“Parent” means Padua Holdings LLC, a Delaware limited liability corporation.
 
“PBGC” has the meaning specified in Section 4.10(b) of Exhibit B.
 
“Permitted Real Property Lien” has the meaning specified in Section 4.6(a) of
Exhibit B.
 
“Per Share Price” has the meaning specified in Section 2.1.
 
“Person” means any natural person, corporation, general or limited partnership,
limited liability company, joint venture, trust, association or entity of any
kind.
 
“Puget Sound Energy” means Puget Sound Energy, Inc., a Washington corporation
and a wholly owned subsidiary of the Company.
 
 “PUHCA” has the meaning specified in Section 4.5 of Exhibit B.
 
“PUHCA 2005” has the meaning specified in Section 4.23 of Exhibit B.
 
 “Purchaser Parties” has the meaning specified in Section 10.1.
 
“Purchaser Required Statutory Approvals” has the meaning specified in Section
4.2(c).
 
“Purchasers” has the meaning specified in the Introduction.
 
“Purchaser’s Trust” has the meaning specified in Section 4.8.
 
“Real Property” has the meaning specified in Section 4.6(a) of Exhibit B.
 
“Real Property Lease” has the meaning specified in Section 4.6(c) of Exhibit B.
 
“Registrable Shares” means the Shares that are not Transferable Shares, and any
Company Common Stock or other securities of the Company or any successor entity
which may be issued or distributed in respect of the Registrable Shares by way
of stock dividend or stock split or other distribution, recapitalization,
merger, conversion or reclassification.
 
“Registration Rights” has the meaning specified in Section 2.2.
 
“Related Fund” means, with respect to any Fund, any other Person or Fund or
subsidiary of a Fund which is advised by, or the business, operations or assets
of which are managed (whether solely or jointly with others) from time to time
by or whose parent is managed by, the manager or adviser of the Fund (or a
Person that, directly or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, that manager or
adviser); provided, however, (X) the term “adviser” shall mean an entity which
provides a Person with advice in relation to the management of investments of
that Person; (Y) the term “manager” with respect to any Fund shall mean any
general partner, trustee, responsible entity, nominee, manager, adviser or other
entity performing a similar function with respect to such Fund; and (Z) no
Person which is or holds shares for a complying superannuation fund for the
purposes of the Australian Superannuation Industry (Supervision) Act 1996 shall
deemed to be an affiliate of any Person which is or holds shares for any other
such Fund by reason of this definition.
 
“Release” has the meaning specified in Section 4.13(g)(iv) of Exhibit B.
 
“Rights” has the meaning specified in the Recitals.
 
“Rights Agreement” has the meaning specified in Section 4.12 of Exhibit B.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Stockholders” has the meaning specified in Section 3 of Exhibit A.
 
“Shares” has the meaning specified in the Recitals.
 
“Shelf Registration Statement” has the meaning specified in Section 2(a) of
Exhibit A.
 
“SOX” has the meaning specified in Section 4.5 of Exhibit B.
 
“Standstill Period” means, with respect to any Purchaser, the period commencing
on the date hereof and ending eighteen months after the date of the termination
of the Merger Agreement.
 
“Subsidiary” of a Person means any other Person of which at least a majority of
the voting power represented by the outstanding capital stock or other voting
securities or interests having voting power under ordinary circumstances to
elect directors or similar members of the governing body of such corporation or
entity or fifty percent (50%) or more of the equity interests in such
corporation or entity shall at the time be owned or controlled, directly or
indirectly, by such Person and/or by one or more of its Subsidiaries.
 
 “Tax Return” has the meaning specified in Section 4.9 of Exhibit B.
 
“Taxes” has the meaning specified in Section 4.9 of Exhibit B.
 
 “Title IV Company Plan” has the meaning specified in Section 4.10(d) of Exhibit
B.
 
“Trade Secrets” has the meaning specified in Section 4.15(a) of Exhibit B.
 
“Transfer” has the meaning specified in Section 8.1.
 
“Transferable Shares” means all or a portion of the Shares that are eligible for
resale pursuant to paragraph (k) of Rule 144 under the Securities Act (or any
similar provision then in force).
 
“Treasury Regulations” has the meaning specified in Section 4.9 of Exhibit B.
 
“Violation” has the meaning specified in Section 3.4(b).
 
“WARN Act” has the meaning specified in Section 4.11(e) of Exhibit B.
 
“WUTC” means the Washington Utilities and Transportation Commission.
 
ARTICLE II.
 
PURCHASE AND SALE OF THE SECURITIES
 
Section 2.1.  Issuance and Sale of Securities.  Upon the terms and subject to
the conditions of this Agreement, at the Closing, the Company agrees to issue,
sell and deliver to each Purchaser, and each Purchaser severally agrees to
purchase from the Company, the number of Shares set forth opposite each
Purchaser’s name on Schedule 1 for a purchase price of $23.67 per Share (the
“Per Share Price”).
 
Section 2.2.  Registration Rights.  The Purchasers shall have the rights to
registration under the Securities Act of the Registrable Shares, on the terms
and subject to the conditions set forth in Exhibit A (the “Registration
Rights”); provided, however, that such Registration Rights may not be exercised
prior to the termination of the lock-up period contemplated by Section 8.1.
 
Section 2.3.  Closing and Delivery.
 
(a)  The consummation of the purchase and sale of the Shares hereunder (the
“Closing”) shall take place on the fourth Business Day immediately following the
date on which the last of the conditions set forth in Articles VI and VII hereof
is fulfilled or waived (other than any conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at the Closing) at 10:00 a.m., local time, at the offices of Latham &
Watkins LLP, 885 Third Avenue, New York, New York 10022, or such other date,
time and place as the Company and the Purchasers shall mutually agree in writing
(the date of the Closing being the “Closing Date”).
 
(b)  At the Closing, the Company shall deliver to each Purchaser one or more
certificates, in such denominations and registered in such Purchaser’s name as
set forth on Schedule 1, representing the number of Shares which such Purchaser
is purchasing from the Company, against delivery to the Company of a wire
transfer of immediately available funds in US dollars to the order of the
Company in the aggregate amount equal to the Per Share Price times the relevant
number of Shares to be purchased by such Purchaser in accordance with Section
2.1, and the Company shall register the Purchasers as the holders of the Shares
in the register of holders of the Company Common Stock.
 
Section 2.4.  Restrictive Legend.  The certificates evidencing the Shares shall
bear the following legend until such time as (i) such Shares are sold pursuant
to an effective registration statement under the Securities Act, (ii) such
Shares are eligible for resale in reliance on paragraph (k) of Rule 144 under
the Securities Act, or (iii) the Purchaser or any transferee thereof delivers an
opinion of counsel reasonably acceptable to the Company to the effect that such
legend is no longer required under the Securities Act:
 
THESE SECURITIES WERE SOLD IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR IF AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.  THESE  SECURITIES ARE SUBJECT TO THE PROVISIONS OF THE STOCK
PURCHASE AGREEMENT, DATED AS OF OCTOBER 25, 2007, BY AND AMONG THE COMPANY AND
THE PURCHASERS NAMED THEREIN AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT IN
ACCORDANCE THEREWITH.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to each Purchaser that except as set forth
in (a) the Company Disclosure Letter, with specific reference to the particular
Section or Subsection of this Agreement (or an exhibit hereto) to which the
information set forth in such letter relates (it being agreed that disclosure of
any item in any Section or Subsection of the Company Disclosure Letter shall be
deemed disclosure with respect to any other Section or Subsection to which the
relevance of such item is reasonably apparent), or (b) for purposes of Exhibit B
and Section 3.4, the Company SEC Reports filed by the Company with, or furnished
by the Company to, the SEC at any time on or after December 31, 2005 through the
date hereof and publicly available on the website of the SEC through the
Electronic Data Gathering, Analysis and Retrieval System prior to the date
hereof, other than information in the "Risk Factors" or "Forward-Looking
Statements" sections of such Company SEC Reports, and any other similar
disclosures included in such Company SEC Reports that are predictive, cautionary
or forward-looking in nature; provided, however, that nothing in the Company SEC
Reports shall be deemed to qualify, or be deemed to have been disclosed for the
purposes of, Exhibit B, Section 4.3:
 
Section 3.1.  Shares.  The Shares to be issued, sold and delivered pursuant to
this Agreement have been duly authorized by all requisite action of the Company
and, when issued, will be validly issued and outstanding, fully paid and
nonassessable, and will not be subject to any preemptive rights of the holders
of any other class or series of the capital stock of the Company.  Upon the
issuance of the Shares, the Shares will be free and clear of all transfer
restrictions and Liens of any nature whatsoever, with the exception of any
restrictions on transferability set forth herein or under the Securities Act or
any securities laws of any jurisdiction.
 
Section 3.2.  WKSI Status.  The Company is a “well-known seasoned issuer” and is
not an “ineligible issuer” (as such terms are defined in Rule 405 under the
Securities Act).
 
Section 3.3.  Investment Company.  The Company is not and, after giving effect
to the offering and sale of the Shares and the application of the proceeds
thereof, will not be an “investment company” or a company “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
 
Section 3.4.  Authority; Non-Contravention; Approvals; Compliance.
 
(a)  Authority.  The Company has all requisite corporate power and authority to
enter into this Agreement and, subject to the receipt of the applicable Company
Stock Issuance Approvals, to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation by
the Company of the transactions contemplated hereby have been duly authorized by
all necessary corporate action on the part of the Company.  This Agreement has
been duly executed and delivered by the Company and, assuming the due
authorization, execution and delivery hereof by the other signatories hereto,
constitutes the legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
 
(b)  Non-Contravention.  Except as set forth in Section 3.4(b)(i) of the Company
Disclosure Letter, the execution and delivery of this Agreement by the Company
does not, and the consummation of the transactions contemplated hereby will not,
violate or result in a material breach of any provision of, constitute a
material default (with or without notice or lapse of time or both) under, result
in the termination or modification of, accelerate the performance required by,
result in a right of termination, cancellation or acceleration of any obligation
or the loss of a material benefit under, or result in the creation of any
material Lien upon any of the properties or assets of the Company or any of the
Company Subsidiaries (any such violation, breach, default, right of termination,
modification, cancellation or acceleration, loss or creation is referred to
herein as a “Violation” with respect to the Company and such term when used in
Article V has a correlative meaning with respect to the Purchasers) pursuant to
any provisions of (i) any debt instruments relating to outstanding indebtedness
for borrowed money in amounts in excess of $25 million, the articles of
incorporation, by-laws or similar governing documents of the Company or any of
the Company Subsidiaries, (ii) the preferred stock and preference stock of the
Company and Puget Sound Energy, (iii) subject to obtaining the Company Stock
Issuance Approvals, any statute, law, ordinance, rule, regulation, judgment,
decree, order, injunction, writ, permit or license of any Governmental Authority
applicable to the Company or any of the Company Subsidiaries or any of their
respective properties or assets or (iv) subject to obtaining the third-party
consents set forth in Section 3.4(b)(ii) of the Company Disclosure Letter, any
Material Contract or material note, bond, mortgage, indenture, deed of trust,
license, franchise, permit, concession, contract, lease or other instrument,
obligation or agreement of any kind to which the Company or any of the Company
Subsidiaries is a party or by which they or any of their respective properties
or assets may be bound or affected, except in the case of clauses (iii) or (iv)
for any such Violation which, individually or in the aggregate, would not
reasonably be expected to result in a Company Material Adverse Effect.
 
(c)  Statutory Approvals.  Except as described in Section 3.4(c) of the Company
Disclosure Letter (the “Company Stock Issuance Approvals”), no declaration,
report, filing or registration with, or notice to or authorization, consent or
approval of, any Governmental Authority is necessary for the execution and
delivery of this Agreement by the Company or the consummation by the Company of
the transactions contemplated hereby, except those that the failure of which to
obtain, individually or in the aggregate, would not reasonably be expected to
result in a Company Material Adverse Effect (it being understood that references
in this Agreement to “obtaining” such Company Stock Issuance Approvals shall
mean making such declarations, filings or registrations; giving such notices;
obtaining such authorizations, consents or approvals; and having such waiting
periods expire as are necessary to avoid a violation of law).
 
(d)  Compliance.  Neither the Company nor any of the Company Subsidiaries is in
violation of, is, to the knowledge of the Company, under investigation with
respect to any violation of, or has been given notice of or been charged with
any violation of, any law, statute, order, award, rule, regulation, ordinance or
judgment of any Governmental Authority, except for any such violations which,
individually or in the aggregate, would not reasonably be expected to result in
a Company Material Adverse Effect.  The Company and the Company Subsidiaries
have all permits, licenses, franchises and other governmental authorizations,
consents and approvals necessary to conduct their businesses as presently
conducted except those that the absence of which, individually and in the
aggregate, would not reasonably be expected to result in a Company Material
Adverse Effect.  Neither the Company nor any of the Company Subsidiaries is in
breach or violation of or in default in the performance or observance of any
term or provision of, and no event has occurred which, with lapse of time or
action by a third party, would reasonably be expected to result in a default by
the Company or any Company Subsidiary under (i) their respective articles of
incorporation or by-laws or similar governing documents or (ii) any contract,
commitment, agreement, indenture, mortgage, loan agreement, note, lease, bond,
license, approval or other instrument to which it is a party or by which the
Company or any Company Subsidiary is bound or to which any of their respective
property is subject, except in the case of clause (ii) for possible violations,
breaches or defaults which, individually or in the aggregate, would not
reasonably be expected to result in a Company Material Adverse Effect.
 
(e)  Board Approval.  The Board of Directors of the Company has taken all action
so that the Parent and the Purchasers will not be prohibited from entering into
or consummating a "significant business transaction" with the Company (as such
term is used in Section 23B.19.010 et seq. of the Washington Business
Corporation Act) as a result of the execution of this Agreement or the
consummation of the transactions in the manner contemplated hereby, and has
taken all other necessary action such that the consummation of the transactions
contemplated by this Agreement shall not be otherwise restricted or delayed
pursuant to Chapter 23B.19 of the Washington Business Corporation Act.
 
Section 3.5.  Litigation.  There is no suit, claim, action, proceeding or
investigation pending or, to the knowledge Company, threatened against the
Company that questions the validity or legality of this Agreement or any action
required to be taken by the Company in connection with the consummation of the
transactions contemplated hereby or which individually or in the aggregate with
any other suits, claims, actions, proceedings or investigations would reasonably
be expected to prevent, materially delay or materially impair the consummation
of the transactions contemplated by this Agreement.
 
Section 3.6.  Brokers and Finders.  The Company has not entered into any
agreement or arrangement entitling any agent, broker, investment banker,
financial advisor or other firm or Person to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement, except Morgan Stanley & Co. Incorporated, whose
fees and expenses will be paid by the Company in accordance with the Company’s
agreement with such firm.  The Company has made available to the Purchasers
disclosure regarding the amount of any such fee.
 
Section 3.7.  Additional Representations.  In addition to the representations
and warranties of the Company set forth in Sections 3.1 through 3.6 of this
Article III, the Company makes the representations and warranties set forth in
Exhibit B to each Purchaser.
 
Section 3.8.  No Other Representations of the Company.  Except for the
representations and warranties contained in this Article III and Exhibit B,
neither the Company nor any other Person acting on behalf of the Company makes
any representation or warranty, express or implied, regarding the Company or any
Company Subsidiary.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
Each Purchaser hereby severally represents and warrants to the Company as
follows:
 
Section 4.1.  Organization and Qualification.  It is a corporation or other
entity duly organized and validly existing under the laws of its jurisdiction of
incorporation or organization, as the case may be.
 
Section 4.2.  Authority; Non-Contravention; Approvals; Compliance.
 
(a)  Authority.  It has all requisite corporate or limited liability company
power and authority to enter into this Agreement and, subject to the receipt of
the applicable Purchaser Required Statutory Approvals, to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate or limited liability company action
on the part of such Purchaser.  This Agreement has been duly executed and
delivered by such Purchaser and, assuming the due authorization, execution and
delivery hereof by the other signatories hereto, constitutes the valid and
binding obligation of such Purchaser enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
 
(b)  Non-Contravention.  The execution and delivery of this Agreement by it does
not, and the consummation of the transactions contemplated hereby will not,
result in a Violation pursuant to any provisions of (i) the certificate of
incorporation, certificate of formation, by-laws, limited liability company
operating agreement or similar governing documents, as applicable, of such
Purchaser and (ii) subject to obtaining the Purchaser Required Statutory
Approvals, any statute, law, ordinance, rule, regulation, judgment, decree,
order, injunction, writ, permit or license of any Governmental Authority
applicable to such Purchaser or any of its properties or assets except in the
case of clause (ii) for any such Violation which, individually or in the
aggregate, would not reasonably be expected to prevent, materially delay or
materially impair the consummation of the transactions contemplated by this
Agreement.
 
(c)  Statutory Approvals.  Except as set forth on Schedule 4.2(c) hereto (the
“Purchaser Required Statutory Approvals”), no declaration, report, filing or
registration with, or notice to or authorization, consent or approval of, any
Governmental Authority is necessary for the execution and delivery of this
Agreement by such Purchaser, or the consummation by such Purchaser of the
transactions contemplated hereby, except those that the failure of which to
obtain, individually or in the aggregate (it being understood that references in
this Agreement to “obtaining” such Purchaser Required Statutory Approvals shall
mean making such declarations, filings or registrations; giving such notices;
obtaining such authorizations, consents or approvals; and having such waiting
periods expire as are necessary to avoid a violation of law), would not
reasonably be expected to prevent, materially delay or materially impair the
consummation of the transactions contemplated by this Agreement.
 
(d)  Compliance.  Except as set forth in Schedule 4.2(d) hereto, such Purchaser
is not in violation of, is not, to such Purchaser’s knowledge, under
investigation with respect to any violation of, and has not been given notice of
or been charged with any violation of, any law, statute, order, award, rule,
regulation, ordinance or judgment of any Governmental Authority, except for any
such violations which, individually or in the aggregate, would not reasonably be
expected to prevent, materially delay or materially impair the consummation of
the transactions contemplated by this Agreement.  Except as set forth in
Schedule 4.2(d) hereto, such Purchaser is not in breach or violation of or in
default in the performance or observance of any term or provision of, and no
event has occurred which, with lapse of time or action by a third party, would
reasonably be expected to result in a default by such Purchaser under (i) its
certificate of incorporation, certificate of formation, by-laws, limited
liability company agreement or similar governing documents, as applicable, or
(ii) any contract, commitment, agreement, indenture, mortgage, loan agreement,
note, lease, bond, license, approval or other instrument to which it is a party
or by which it is bound or to which any of its property is subject, except for
possible violations, breaches or defaults which, individually or in the
aggregate, are not reasonably likely to prevent, materially delay or materially
impair the consummation of the transactions contemplated by this Agreement.
 
Section 4.3.  Litigation.  There is no suit, claim, action, proceeding or
investigation pending or, to its knowledge, threatened against it that questions
the validity or legality of this Agreement or any action required to be taken by
it in connection with the consummation of the transactions contemplated hereby
or which individually or in the aggregate with any other suits, claims, actions,
proceedings or investigations would reasonably be expected to prevent,
materially delay or materially impair the consummation of the transactions
contemplated by this Agreement.
 
Section 4.4.  No Vote Required.  No vote of the holders of any class or series
of the capital stock of such Purchaser is necessary to approve this Agreement or
the transactions contemplated hereby.
 
Section 4.5.  Ownership of Company Stock.  As of the date hereof, neither such
Purchaser nor any of its Affiliates (excluding for the purposes of this Section
4.5 officers and directors of the Purchasers) beneficially owns (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, shares of capital
stock of the Company.  With respect to MBL, this representation shall be limited
to the knowledge of the Corporate Finance Division of Macquarie Securities (USA)
Inc.
 
Section 4.6.  Purchase for Investment.  It acknowledges that the Shares have not
been registered under the Securities Act or under any state securities laws.  It
(i) is acquiring the Shares pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention to distribute any
of the Shares to any Person, (ii) will not sell or otherwise dispose of any of
the Shares, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws, (iii)
has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Shares and of making an informed investment decision
and (iv) is an accredited investor (as that term is defined in Rule 501
promulgated under the Securities Act).
 
Section 4.7.  Approvals.  As of the date hereof, none of such Purchaser’s
officers (or persons holding a similar position) know of any facts or
circumstances relating to such Purchaser or its Affiliates that are reasonably
likely to prevent or materially delay the receipt of the Purchaser Required
Statutory Approvals.
 
Section 4.8.  Trustee Power.  To the extent a Purchaser has entered into this
Agreement in its capacity as a trustee or responsible entity for another entity
(such other entity, the “Purchaser’s Trust”), such Purchaser (a) has full rights
to indemnification or reimbursement from assets of such Purchaser’s Trust in
connection with the performance of all of its obligations under this Agreement,
including the payment or contribution of all funds required to be paid or
contributed by such Purchaser hereunder, (b) no approval or consent by any
Governmental Authority, third party or any other entity is necessary in order
for such Purchaser to exercise its rights to indemnification or reimbursement
from the assets of such Purchaser’s Trust in connection with the performance of
its obligations under this Agreement, including the payment or contribution of
all funds required to be paid or contributed by such Purchaser hereunder, and
such Purchaser has not, and shall not, take or omit to take any action that
would eliminate or limit such rights to indemnification or reimbursement, and
(c) such Purchaser’s Trust has sufficient assets from which to satisfy all of
such Purchaser’s obligations under this Agreement, including the payment or
contribution of all funds required to be paid or contributed by such Purchaser
hereunder.
 
Section 4.9.  No Other Representations of the Purchasers.  Except for the
representations and warranties contained in this Article IV, neither such
Purchaser nor any other Person acting on its behalf makes any representation or
warranty, express or implied, regarding such Purchaser.
 
ARTICLE V.
 
COVENANTS
 
Section 5.1.  Registration Rights.  The Company and each of the Purchasers shall
comply with the provisions contained in Exhibit A regarding the Registration
Rights.
 
Section 5.2.  Reservation of Company Stock.  The Company shall reserve and keep
available out of its authorized but unissued shares of Company Common Stock the
Shares to be purchased and sold at the Closing.
 
Section 5.3.  Listing of Shares.  The Company shall cause the Shares to be
listed on the New York Stock Exchange prior to the Closing Date.
 
Section 5.4.  Regulatory Matters.
 
(a)  HSR Filings.  Each party hereto shall, as soon as reasonably practicable
after the date hereof, file or cause to be filed with the FTC and the Department
of Justice any notifications required to be filed under the HSR Act, and the
rules and regulations promulgated thereunder, to the extent such act, rules or
regulations require the filing of such notification with respect to such party
and the transactions contemplated hereby.  Such parties will use their
reasonable best efforts to respond on a timely basis to any requests for
additional information made by either of such agencies.
 
(b)  Other Regulatory Approvals.  Each party hereto shall cooperate and use its
reasonable best efforts to promptly prepare and file all necessary
documentation, to effect all necessary applications, notices, petitions, filings
and other documents, and to use all commercially reasonable efforts to obtain
all necessary permits, consents, approvals and authorizations of all
Governmental Authorities necessary or advisable to obtain the Company Stock
Issuance Approvals and the Parent Required Statutory Approvals.  Each party
hereto shall cooperate and use all commercially reasonable efforts to obtain as
promptly as reasonably practicable all necessary permits, consents, approvals
and authorizations of all Governmental Authorities necessary or advisable to
obtain the Company Stock Issuance Approvals and the Parent Required Statutory
Approvals.  Each party shall have the right to review a reasonable time in
advance and to provide comments on any such filing.
 
(c)  Actions by Affiliates.  Notwithstanding any other provision of this
Agreement, no Purchaser shall be required to, or to cause any portfolio company,
investment fund or other Affiliate of any shareholder of such Purchaser or any
director, officer, employee, general partner, limited partner, member or manager
of any shareholder of such Purchaser to, take any action, undertake any
divestiture or restrict its conduct other than, in accordance with the
provisions of this Agreement, to provide responsive information reasonably
required to make any submission or application to a Governmental Authority and
to otherwise cooperate in connection with any such submission or application as
is necessary and customary under the circumstances.
 
Section 5.5.  Voting.  Prior to the termination of the Merger Agreement, each
Purchaser agrees that it shall vote all shares of Company Common Stock
beneficially owned by it with respect to any matter to be voted on by the
holders of the Company Common Stock either (i) pro rata in proportion to the
votes cast by the holders of shares of Company Common Stock other than the
Shares, or (ii) as recommended by the board of directors of the Company, if the
board of directors has made a recommendation with respect to such matter, so
long as such shares of Company Common Stock may be lawfully voted as so
provided.
 
Section 5.6.  WKSI Status.  The Company shall use its reasonable best efforts to
maintain its status as a “well-known seasoned issuer,” and shall not become an
“ineligible issuer” (as such terms are defined in Rule 405 under the Securities
Act).
 
Section 5.7.  Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares to invest in Puget Sound Energy for capital expenditures,
debt redemption and working capital.
 
Section 5.8.  Expenses.  The Company and the Purchasers shall each bear its own
expenses and legal fees with respect to this Agreement and the transactions
contemplated hereby.
 
Section 5.9.  Confidentiality.  Notwithstanding any other agreements between the
Purchasers and any of their Affiliates, on the one hand, and the Company, on the
other hand, the Purchasers shall not, without the consent of the Company,
disclose to any Person non-public or confidential information concerning the
business or affairs of the Company and will hold all such information in the
strictest confidence; provided, however, that the Purchasers may disclose any
such information:
 
(i)  to any Affiliate of the Purchasers or to the stockholders of the Purchasers
or of any such Affiliate; provided, that the disclosure of such information is
the subject of and protected by a binding confidentiality agreement or
obligation on comparable terms to the provisions of the Nondisclosure Agreement,
dated July 20, 2007, entered into by and between the Company and Macquarie
Securities (USA) Inc. (the “Confidentiality Agreement”);
 
(ii)  to credit rating agencies;
 
(iii)  to the extent such disclosure is required under applicable law, including
under securities laws (in particular, those relating to continuous disclosure)
or  under the rules and regulations of any national securities exchange (or
comparable international securities exchange) or over-the-counter market which
are applicable to the Purchaser or its Affiliates;
 
(iv)  to a proposed permitted transferee of Shares that agrees to be bound by a
written confidentiality agreement on comparable terms to the provisions of the
Confidentiality Agreement; provided that such confidentiality agreement shall
not be required to include a standstill provision unless after giving effect to
such transfer, the transferee, its affiliates and the other members of any group
of which such transferee is a member, would own 5% or more of the Company Common
Stock;
 
(v)  in any case where a Purchaser is or holds the Shares for the benefit of a
private equity, infrastructure or any other investment fund, to the manager of
and investors in such fund (including but not limited to limited partners,
shareholders and beneficiaries of such fund); provided, that the disclosure of
such information is the subject of and protected by a written confidentiality
agreement on comparable terms to the provisions of the Confidentiality
Agreement; and providedfurther that this provision shall not prohibit such fund
from providing its investors with routine reports and other periodic information
about the fund’s investments;
 
(vi)  to representatives of the Purchasers (including but not limited to
financial advisors, legal counsel and agents); provided, that the disclosure of
such information is protected by an obligation of confidentiality;
 
(vii)  that has come into the public domain through no fault of the disclosing
Purchaser;
 
(viii)  to a proposed purchaser or transferee of equity interests in the Parent
and to representatives (including but not limited to financial advisors, legal
counsel and agents) of such proposed purchaser or transferee; provided, that the
disclosure of such information is the subject of and protected by a written
confidentiality agreement on comparable terms to the provisions of the
Confidentiality Agreement, or, in the case of its representatives, is protected
by an obligation of confidentiality; and
 
(ix)  in such other circumstances as may be agreed by the Company in writing
from time to time.
 
Section 5.10.  Public Announcement.  Except as may be required by law or by
obligations pursuant to any listing agreement with or rules of any national
securities exchange, the Company and the Purchasers shall consult with each
other prior to issuing any press release or otherwise making public
announcements with respect to the transactions contemplated by this
Agreement.  Each of the Company and the Purchasers agrees that it will, to the
extent practicable, provide the other, reasonably in advance of its use, with
drafts of any press release or other widely disseminated presentation or other
information, in each case relating to the transactions contemplated by this
Agreement, and give reasonable consideration to the comments of the other
thereon.  In connection with the foregoing, the Company and the Purchasers may
share any such drafts with their respective investors and representatives
provided that any such investors or representatives are bound by an obligation
to maintain the confidentiality of such information sufficient to satisfy the
requirements of Regulation FD promulgated under the Securities Act.  Each of the
Company and the Purchasers will advise the other in advance of the timing of any
such press release, presentation or other information relating to the
transactions contemplated by this Agreement and will provide the other with a
final copy of the same simultaneously with its public release.
 
Section 5.11.  Purchasers’ Obligations Several.  The covenants of the Purchasers
in this Agreement are several and not joint or joint and several.
 
ARTICLE VI.
 
CONDITIONS TO CLOSING OF THE PURCHASERS
 
Each Purchaser’s obligations to purchase the Shares at the Closing is subject to
the satisfaction or waiver by such Purchaser on or prior to the Closing Date of
each of the following conditions:
 
Section 6.1.  Representations and Warranties Correct.  The representations and
warranties made by the Company in Article III and Exhibit B hereof shall be true
and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (except to the extent any such
representation or warranty expressly speaks as of an earlier date), except for
such failures of representations or warranties to be true and correct (without
giving effect to any materiality qualification or standard contained in any such
representations and warranties) which, individually or in the aggregate, have
not resulted in and would not reasonably be expected to result in a Company
Material Adverse Effect.
 
Section 6.2.  Performance.  All covenants, agreements and conditions contained
in this Agreement to be performed or complied with by the Company on or prior to
the Closing Date shall have been performed or complied with in all material
respects.
 
Section 6.3.  Regulatory Consents.  All notices, reports and other filings
required to be made prior to the Closing by the Company or any of its
subsidiaries with, and all consents, registrations, approvals, permits and
authorizations required to be obtained prior to the Closing by the Company or
any of its subsidiaries from, any Governmental Authority in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Company shall have been made or obtained
and shall be effective on and as of the Closing Date.
 
Section 6.4.  Authorizations.  All other authorizations, approvals or permits,
if any, of any Governmental Authority or regulatory body that are required in
connection with the lawful issuance and sale of the Shares pursuant to this
Agreement shall have been duly obtained and shall be effective on and as of the
Closing Date, other than any failures to obtain such authorizations, approvals
or permits that would not reasonably be expected to adversely affect the Company
in any material respect and except for such failures as would not prevent or
materially hinder or delay the consummation of the purchases contemplated
hereby.
 
Section 6.5.  Company Material Adverse Effect.  No Company Material Adverse
Effect shall have occurred that is continuing.
 
Section 6.6.  Opinion of Company’s Counsel.  The Purchasers shall have received
from outside counsel to the Company an opinion addressed to the Purchasers,
dated the Closing Date, in form and substance reasonably satisfactory to the
Purchasers, to the effect set forth in Exhibit C.
 
Section 6.7.  No Injunction.  No temporary restraining order or preliminary or
permanent injunction or other order by any court of competent jurisdiction
preventing consummation of the transactions contemplated by this Agreement shall
have been issued and be continuing in effect, and such transactions shall not
have been prohibited under any applicable federal or state law or regulation.
 
Section 6.8.  Merger Agreement.  The Merger Agreement shall be in full force and
effect and shall not have been terminated.
 
Section 6.9.  Compliance Certificate.  The Company shall have delivered to the
Purchasers a certificate of the Chief Executive Officer or President of the
Company, dated as of the Closing Date, to the effect that the conditions set
forth in Sections 6.1, 6.2, 6.3 and 6.4 have been satisfied.  Such certificate
shall be substantially in the form set forth in Exhibit D.
 
ARTICLE VII.
 
CONDITIONS TO CLOSING OF THE COMPANY
 
The Company’s obligation to sell the Shares at the Closing is subject to the
satisfaction or waiver by the Company on or prior to the Closing Date of each of
the following conditions:
 
Section 7.1.  Representations.  The representations and warranties made by the
Purchasers in Article IV hereof shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date (except to the extent any such representation or warranty expressly speaks
as of an earlier date) except for such failures of representations or warranties
to be true and correct (without giving effect to any materiality qualification
or standard contained in any such representations and warranties) which,
individually or in the aggregate, have not resulted in and would not reasonably
be expected to result in a any material adverse effect on the ability of any
Purchaser to consummate the transaction contemplated by this Agreement.
 
Section 7.2.  Performance.  All covenants, agreements and conditions contained
in this Agreement to be performed or complied with by each Purchaser on or prior
to the Closing Date shall have been performed or complied with in all material
respects.
 
Section 7.3.  Regulatory Consents.  All notices, reports and other filings
required to be made prior to the Closing by the Purchasers or any of their
respective subsidiaries with, and all consents, registrations, approvals,
permits and authorizations required to be obtained prior to the Closing by the
Purchasers or any of their respective subsidiaries from, any Governmental
Authority in connection with the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by the Purchasers shall
have been made or obtained and shall be effective on and as of the Closing Date.
 
Section 7.4.  Authorizations.  All other authorizations, approvals or permits,
if any, of any Governmental Authority or regulatory body that are required in
connection with the lawful issuance and sale of the Shares pursuant to this
Agreement shall have been duly obtained and shall be effective on and as of the
Closing Date, other than any failures to obtain such authorizations, approvals
or permits that would not reasonably be expected to adversely affect the Company
in any material respect and except for such failures as would not prevent or
materially hinder or delay the consummation of the purchases contemplated
hereby.
 
Section 7.5.  No Injunction.  No temporary restraining order or preliminary or
permanent injunction or other order by any court of competent jurisdiction
preventing consummation of the Merger shall have been issued and be continuing
in effect, and the Merger and the other transactions contemplated hereby shall
not have been prohibited under any applicable federal or state law or
regulation.
 
Section 7.6.  Compliance Certificate.  Each Purchaser shall have delivered to
the Company a certificate of an executive officer of such Purchaser, dated as of
the Closing Date, to the effect that the conditions set forth in Sections 7.1,
7.2 and 7.3 have been satisfied.  Such certificate shall be substantially in the
form set forth in Exhibit E.
 
ARTICLE VIII.
 
TRANSFER RESTRICTIONS
 
Section 8.1.  Lock-up Period.  Except as permitted by Section 8.2, the
Purchasers shall not (i) sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any Shares (each, a “Transfer”) or (ii) enter into any swap or other
arrangement that transfers to another the economic consequences of ownership of
the Shares prior to the earlier of (A) the consummation of the transactions
contemplated by the Merger Agreement; or (B) the termination of the Merger
Agreement.
 
Section 8.2.  Permitted Transfers.  The restrictions on transfer in Section 8.1
shall not apply to the following Transfers of Shares (each of which exceptions
shall be separate and not reduce the scope or availability of any other
exception):
 
(a)  (i) to the Company, (ii) to any other Purchaser or to any Affiliate or to
any Related Fund of any Purchaser, (iii) to any party to the Merger Agreement or
(iv) to any equity holder or investor in Parent; provided, in each case (other
than a transfer to the Company), that the transferee agrees in writing to the
covenants applicable to a Purchaser in Article V, the standstill provisions
applicable to a Purchaser in Article IX and the restrictions on further
transfers of such securities to the extent provided in this Article VIII; or
 
(b)  in sales pursuant to Rule 144 under the Securities Act.
 
Any transfer made pursuant to this Section 8.2 shall comply with all applicable
federal and state securities laws and regulations.
 
ARTICLE IX.
 
STANDSTILL
 
Section 9.1.  Standstill.
 
(a)  During the Standstill Period, except as provided in Section 9.1(b), and
except in respect of the transactions contemplated by this Agreement and by the
Merger Agreement, each Purchaser that individually or as part of a “group” (as
defined in the Exchange Act) holds 2% or more of the outstanding shares of
Company Common Stock (collectively, the “Standstill Entity”) agrees that so long
as such Standstill Entity holds 2% or more of the outstanding shares of Company
Common Stock it will not, directly or indirectly, nor will it authorize or
direct any of its officers, employees, agents and other representatives to, in
each case, unless specifically consented to by the Board of Directors of the
Company:
 
(i)  form, join, or in any way become a member of a “group” (as defined in the
Exchange Act) with any other Person (other than its Affiliates or any other
member of the Standstill Entity) with respect to any voting securities of the
Company;
 
(ii)  acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, beneficial ownership of, or participate in an acquisition of, any
securities or property of the Company or any of its Subsidiaries, or any
options, warrants or other rights (including, without limitation, any
convertible or exchangeable securities) to acquire any such securities (except
pursuant to a stock dividend, stock split, reclassification, recapitalization or
other similar event by the Company that does not increase the percentage
ownership of the outstanding shares of Company Common Stock held by such
Standstill Entity);
 
(iii)  seek to propose or propose, whether alone or in concert with others, any
tender offer, exchange offer, merger, business combination, restructuring,
liquidation, dissolution, recapitalization or similar transaction involving the
Company;
 
(iv)  make, or in any way participate in, any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the SEC) with respect to the voting of
any securities of the Company or seek to advise or influence any Person with
respect to the voting of any securities of the Company;
 
(v)  nominate any Person as a Director of the Company’s Board of Directors or
seek the removal of any Person as a Director of the Company’s Board of
Directors, or propose any matter to be voted upon by the shareholders of the
Company or seek to call a meeting of the shareholders of the Company, or
otherwise seek to control the management or Board of Directors of the Company;
or
 
(vi)  take any action with respect to or publicly announce or disclose any
intention, plan or arrangement inconsistent with the foregoing.
 
(b)  Nothing contained in Section 9.1(a) shall be deemed in any way to prohibit
or limit any transactions in the ordinary course of business and on arm’s length
terms between the Company and the Company Subsidiaries, on the one hand, and a
Purchaser and its Affiliates, on the other hand, or in any way limit the full
voting rights or free transferability of the Shares.
 
(c)  Notwithstanding anything to the contrary herein, in the case of MBL, the
restrictions in this Section 9.1 shall only apply to (i) the Corporate Finance
division of MBL, (ii) any other division of MBL that beneficially owns Shares or
has received non-public or confidential information regarding the Company or any
of its Subsidiaries in connection with the negotiation or performance of this
Agreement or the Merger Agreement and (iii) any other Person that is a Related
Fund of MBL, in each case that beneficially owns Shares or has received
non-public or confidential information regarding the Company or any of its
Subsidiaries in connection with the negotiation or performance of this Agreement
or the Merger Agreement.
 
(d)  Notwithstanding anything to the contrary herein, in the case of CPP
Investment Board (USRE II) Inc. the restrictions in this Section 9.1 shall only
apply to CPP Investment Board (USRE II) Inc., any other Person that is an
Affiliate of CPP Investment Board (USRE II) Inc. and any funds or similar
vehicles managed by CPP Investment Board (USRE II) Inc. or by an Affiliate of
CPP Investment Board (USRE II) Inc., in each case that beneficially owns Shares
or has received non-public or confidential information regarding the Company or
any of its Subsidiaries in connection with the negotiation or performance of
this Agreement or the Merger Agreement.
 
ARTICLE X.
 
INDEMNIFICATION
 
Section 10.1.  Company Indemnification.  The Company covenants and agrees to
indemnify and save and hold harmless the Purchasers, together with their
respective officers, directors, partners, shareholders, members, employees,
trustees, Affiliates, beneficial owners, attorneys and representatives
(collectively, the “Purchaser Parties”), from and against any and all losses,
costs, expenses, liabilities, claims or legal damages (including, without
limitation, reasonable fees and disbursements of accountants and a single
counsel selected by holders of a majority of the Shares at such time and their
costs and expenses incident to any actual or threatened claim, suit, action or
proceeding, whether incurred in connection with a claim against the Company or a
third party claim) incurred by the Purchaser Parties, up to the amount equal to
the purchase price paid or to be paid by such Purchaser under this Agreement,
arising out of or resulting from:
 
(a)  any inaccuracy in or breach of any representation, warranty, covenant or
agreement made by the Company in this Agreement (including those in Exhibit B)
or in any writing delivered pursuant to this Agreement; or
 
(b)  the failure of the Company to perform or observe fully any covenant,
agreement or provision to be performed or observed by it pursuant to this
Agreement; provided, that the indemnity agreement contained in this Section 10.1
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld).
 
Section 10.2.  Investor Indemnification.  Each Purchaser severally covenants and
agrees to indemnify and save and hold harmless the Company, together with its
officers, directors, shareholders, employees, Affiliates, attorneys and
representatives (collectively, the “Company Parties”), from and against any and
all losses, costs, expenses, liabilities, claims or legal damages (including,
without limitation, reasonable fees and disbursements of accountants and a
single counsel and its costs and expenses incident to any actual or threatened
claim, suit, action or proceeding, whether incurred in connection with a claim
against the Purchaser or a third party claim) incurred by the Company Parties,
up to the amount equal to the purchase price paid or to be paid by such
Purchaser under this Agreement, arising out of or resulting from:
 
(a)  any inaccuracy in or breach of any representation, warranty, covenant or
agreement made by such Purchaser in this Agreement or in any writing delivered
pursuant to this Agreement; or
 
(b)  the failure of such Purchaser to perform or observe fully any covenant,
agreement or provision to be performed or observed by it pursuant to this
Agreement; provided, that the indemnity agreement contained in this Section 10.2
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Purchaser (which consent shall not be unreasonably withheld).
 
Section 10.3.  Procedure.  Any Person entitled to be indemnified pursuant to
Section 10.1 or 10.2 (each, an “Indemnified Party”) shall notify the relevant
Purchaser or the Company, as the case may be, in writing of any action against
such Indemnified Party in respect of which the other party is or may be
obligated to provide indemnification on account of Section 10.1 or 10.2,
promptly after the receipt of notice.  The omission of any Indemnified Party so
to notify the other party of any such action shall not relieve such other party
from any liability which it may have to such Indemnified Party except to the
extent the other party shall have been materially prejudiced by the omission of
such Indemnified Party so to notify it.  In case any such action shall be
brought by a third party against any Indemnified Party and it shall notify the
other party of the commencement thereof, the other party shall be entitled to
participate therein and, to the extent that such other party may wish, to assume
the defense thereof, with counsel reasonably satisfactory to such Indemnified
Party, and after notice from it to such Indemnified Party of its election so to
assume the defense thereof, the other party will not be liable to such
Indemnified Party under Section 10.1 or 10.2 for any legal or other expense
subsequently incurred by such Indemnified Party in connection with the defense
thereof, or for any settlement thereof entered into without the consent of the
other party; provided, however, that if (i) the other party shall elect not to
assume the defense of such claim or action or (ii) the Indemnified Party
reasonably determines (x) that there may be a conflict between the positions of
the other party and of the Indemnified Party in defending such claim or action
or (y) that there may be legal defenses available to such Indemnified Party
different from or in addition to those available to the other party, then
separate counsel for the Indemnified Party shall be entitled to participate in
and conduct the defense, in the case of clauses (i) and (ii)(x), or such
different defenses, in the case of clause (ii)(y), and the other party shall be
liable for any reasonable legal or other expenses incurred by the Indemnified
Party in connection with the defense.
 
Section 10.4.  Indemnification Non-Exclusive.  The foregoing indemnification
provisions are in addition to, and not in derogation of, any statutory,
equitable or common-law remedy any party may have for breach of representation,
warranty, covenant or agreement.
 
Section 10.5.  Limitation on Company Indemnification.  No payment shall be due
or payable by the Company in respect of any indemnification obligation hereunder
unless and until the Merger Agreement has been terminated in accordance with the
terms thereof.
 
ARTICLE XI.
 
TERMINATION
 
This Agreement may be terminated (i) at any time prior to the Closing Date by
mutual written agreement of the Company and the Purchasers, (ii) by the
Purchasers if the Closing shall not have occurred and the Merger Agreement shall
have been terminated (other than any termination of the Merger Agreement by the
Company pursuant to Section 9.1(f) thereof), (iii) by the Company if the Closing
shall not have occurred and the Merger Agreement shall have been terminated by
the Company pursuant to Section 9.1(f) thereof or (iv) by the Company or by the
Purchasers who have agreed to purchase 90% of the Shares if the Closing shall
not have occurred on or prior to January 31, 2008; provided, that the right to
terminate this Agreement shall not be available to any party whose failure to
fulfill any of its obligations under this Agreement shall have proximately
contributed to the failure of the Closing to occur; and provided, further, that
if on January 31, 2008 the conditions to the Closing set forth in Sections 6.3
or 7.3 shall not have been fulfilled but all other conditions to the Closing
shall be fulfilled or shall be capable of being fulfilled, then such termination
date shall be extended to March 31, 2008.  In the event of the termination of
this Agreement pursuant to this Article XI, this Agreement shall forthwith
become null and void and have no effect, without any liability on the part of
any Purchaser or the Company and each of their respective officers, directors,
partners, shareholders, members, employees, trustees, Affiliates, beneficial
owners, attorneys and representatives and all rights and obligations of any
party hereto shall cease, except for the agreements contained in Sections 5.8
and 5.9 and Articles X and XII; provided, however, that nothing contained in
this Article XI shall relieve any party from liabilities or damages (i) arising
out of any fraud or willful breach by such party of any of its representations,
warranties, covenants or other agreements contained in this Agreement (including
those in Exhibit B) or (ii) as otherwise provided in the Merger Agreement.
 
ARTICLE XII.
 
GENERAL PROVISIONS
 
Section 12.1.  Survival of Representations and Warranties.  The representations
and warranties of the parties in this Agreement shall survive the Closing and
the payment for and delivery of the Shares, but shall not survive the Effective
Time under the Merger Agreement, if the Merger shall be consummated; provided,
that, the Company shall not be liable to any Purchaser for any breach of any
representation or warranty unless and until the Merger Agreement has been
terminated in accordance with its terms.
 
Section 12.2.  Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given (a) when delivered personally, (b) when
sent by reputable overnight courier service or (c) when telecopied or emailed
(which is confirmed by copy sent within one Business Day by a reputable
overnight courier service) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):
 
(i)           If to the Company, to:
 
Padua
10885 NE 4th Street, Suite 1200
Bellevue, Washington 98004
Attn:  Senior Vice President and General Counsel
Telephone:  (425) 462-3005
Telecopy:  (425) 462-3300
Email:  jennifer.o'connor@pse.com
 
with a copy to:
 
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attn:  William S. Lamb, Esq.
            Frederick J. Lark, Esq.
Telephone:  (212) 424-8170
Telecopy:  (212) 424-8500
Email:  blamb@dl.com
            fjlark@dl.com
 
and


(ii)           if to the Purchasers, to the addresses set forth on Schedule 1;
 
with a copy to:
 
Latham & Watkins LLP
53rd at Third
885 Third Avenue
New York, New York 10022-4834
Attn:  Edward Sonnenschein, Esq.
           David Kurzweil, Esq.
Telephone:  (212) 906-1200
Telecopy:  (212) 751-4864
Email:  ted.sonnenschein@lw.com
            david.kurzweil@lw.com
 
Section 12.3.  Entire Agreement.  This Agreement and the Merger Agreement are
being entered into simultaneously but are separate transactions.  Except as
expressly set forth in this Agreement, the provisions of the Merger Agreement
are not intended to, and in no way, modify or supplement the terms of this
Agreement.  This Agreement, together with the exhibits hereto and the Company
Disclosure Letter delivered together herewith, supersede all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof; provided that nothing in this Agreement
shall affect the obligations of any party hereto pursuant to the Confidentiality
Agreement.
 
Section 12.4.  Severability.  Any term or provision of this Agreement that is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction or other authority declares that any term or provision
hereof is invalid, void or unenforceable, the parties agree that the court
making such determination shall have the power to reduce the scope, duration,
area or applicability of the term or provision, to delete specific words or
phrases, or to replace any invalid, void or unenforceable term or provision with
a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.
 
Section 12.5.  Interpretation.  When a reference is made in this Agreement to
Sections, Schedules or Exhibits, such reference shall be to a Section, Schedule
or Exhibit of this Agreement, respectively, unless otherwise indicated.  The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation,” if they are not already followed by such words.
 
Section 12.6.  Counterparts; Effect.  This Agreement may be executed by
facsimile and in one or more counterparts, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
agreement.
 
Section 12.7.  No Third-Party Beneficiaries.  Except as otherwise provided in
Article X, this Agreement shall be binding upon and inure solely to the benefit
of each party hereto and each permitted assignee hereof, and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement.
 
Section 12.8.  Trustee Liability.  Each of the parties hereto covenants, agrees
and acknowledges the terms of liability with respect to trustees and responsible
entities attached hereto as Exhibit F.
 
Section 12.9.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Washington applicable to contracts
entered into and to be performed entirely within such State.
 
Section 12.10.  Venue.  Each of the parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement or the transactions
contemplated hereby or for recognition and enforcement of any judgment in
respect hereof or thereof, brought by any other party hereto or its successors
or assigns shall be brought and determined only in a federal or state court
located in and for Seattle, Washington.  Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid court.  Each of the parties hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, or the transactions contemplated hereby (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve in accordance with Section 12.2, (ii) that it or
its property is exempt or immune from jurisdiction of such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
the applicable law, that (x) the suit, action or proceeding in such court is
brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper and (z) this Agreement or the subject mater hereof, may
not be enforced in or by such courts.
 
Section 12.11.  Waiver of Jury Trial and Certain Damages.  EACH PARTY TO THIS
AGREEMENT WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (A) ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER IN TORT OR IN
CONTRACT, AND (B) ANY RIGHT IT MAY HAVE TO RECEIVE DAMAGES FROM ANY OTHER PARTY
BASED ON ANY THEORY OF LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL
(INCLUDING LOST PROFITS) OR PUNITIVE DAMAGES.
 
Section 12.12.  Assignment.  Except as provided in Section 8.2, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto (whether by operation of law or otherwise) without
the prior written consent of the other party; provided, however, that any
Purchaser may, without the consent of the Company, assign its Registration
Rights to any permitted transferee of its Shares.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.
 
 
PUGET ENERGY, INC.
 
 
By:  /s/Stephen P. Reynolds
 
Name:  Stephen P. Reynolds
  Title:  Chairman, President and CEO  

 


--------------------------------------------------------------------------------



MACQUARIE INFRASTRUCTURE PARTNERS A, L.P., by its general partner MACQUARIE
INFRASTRUCTURE PARTNERS U.S. GP LLC, by its manager and
attorney-in-fact MACQUARIE INFRASTRUCTURE PARTNERS INC.
 
By:  /s/Robert Lawsky
  Name:  Robert Lawsky  
Title:  Assistant Secretary
 

 
By:  /s/Mark Wong
 
Name:  Mark Wong
 
Title:  Treasurer
 

 
MACQUARIE INFRASTRUCTURE PARTNERS CANADA, L.P., by its general partner MACQUARIE
INFRASTRUCTURE PARTNERS CANADA GP LTD, by its manager and
attorney-in-fact MACQUARIE INFRASTRUCTURE PARTNERS INC.
 
By:  /s/Robert Lawsky
 
Name:  Robert Lawsky
 
Title:  Assistant Secretary
 

 


By:  /s/Mark Wong
 
Name:  Mark Wong
 
Title:  Treasurer
 

 
MACQUARIE INFRASTRUCTURE PARTNERS INTERNATIONAL, L.P., by its general
partner MACQUARIE INFRASTRUCTURE PARTNERS U.S. GP LLC, by its manager and
attorney-in-fact MACQUARIE INFRASTRUCTURE PARTNERS INC.
 
By:  /s/Robert Lawsky
 
Name:  Robert Lawsky
 
Title:  Assistant Secretary
 

 
By:  /s/Mark Wong
 
Name:  Mark Wong
 
Title:  Treasurer
 




--------------------------------------------------------------------------------


 
PADUA MG HOLDINGSINC.
 
By:  /s/Christine Rivera
 
Name:  Christine Rivera
 
Title:  Secretary
 

 
 
By:  /s/Robinson Kupchak
 
Name:  Robinson Kupchak
 
Title:  Director
 

  


--------------------------------------------------------------------------------


 
MACQUARIE FSS INFRASTRUCTURE TRUST
 

 By:  MACQUARIE SPECIALISED ASSET MANAGEMENT LIMITED in its capacity as
responsible entity of MACQUARIE FSS INFRASTRUCTURE TRUST

 
By:  /s/David Luboff
 
Name:  David Luboff
 
Title:  Attorney
 

 
 
CPP INVESTMENT BOARD (USRE II) INC.
 
By:  /s/Mark D. Wiseman
 
Name:  Mark D. Wiseman
 
Title:  Authorized Signatory
 

 
By:  /s/Graeme F. Bevans
 
Name:  Graeme F. Bevans
 
Title:  Authorized Signatory
 

 



--------------------------------------------------------------------------------


 
6860141 CANADA, INC. as Trustee of the PADUA INVESTMENT TRUST
 
By:  /s/Lincoln Webb
 
Name:  Lincoln Webb
 
Title:  President
 

 
 

--------------------------------------------------------------------------------


 
PIP2PX (PAD) LTD
 
By:  /s/William McKenzie
 
Name:  William McKenzie
 
Title:  Director
 

 
 

--------------------------------------------------------------------------------



PIP2GV (PAD) LTD
 
By:  /s/William McKenzie
 
Name:  William McKenzie
 
Title:  Director
 

 



--------------------------------------------------------------------------------


SCHEDULE 1
 
PURCHASERS AND PURCHASED SHARES. NAME AND ADDRESS OF PURCHASER
 
Name and Address of Purchaser
Number of Shares of Company Common Stock Purchased
Total Purchase Price
MACQUARIE INFRASTRUCTURE PARTNERS A, L.P.
 
125 West 55th Street, L22,
New York, New York 10019
Attention:      Chris Leslie
Telephone:     1(212) 231-1686
Telecopy:       1(212) 231-1828
Email:              Chris.leslie@macquarie.com
 
1,753,788
$41,512,161.96
MACQUARIE INFRASTRUCTURE PARTNERS INTERNATIONAL, L.P.
 
125 West 55th Street, L22,
New York, New York 10019
Attention:      Chris Leslie
Telephone:     1(212) 231-1686
Telecopy:       1(212) 231-1828
Email:              Chris.leslie@macquarie.com
 
1,830,864    
$43,336,550.88
MACQUARIE INFRASTRUCTURE PARTNERS CANADA, L.P.
 
125 West 55th Street, L22,
New York, New York 10019
Attention:      Chris Leslie
Telephone:     1(212) 231-1686
Telecopy:       1(212) 231-1828
Email:              Chris.leslie@macquarie.com
 
393,158
$9,306,049.86
PADUA MG HOLDINGS, INC.
125 West 55th Street, L22,
New York, New York 10019
Attention:      Robinson Kupchak
Telephone:     1(212) 231-1685
Telecopy:       1(212) 231-1717
Email:              Robinson.Kupchak@macquarie.com
 
1,988,905
$47,077,381.35
MACQUARIE FSS INFRASTRUCTURE TRUST
Lvl 11, 1 Martin Place
Sydney NSW 2000
Australia
Attention:      David Luboff
Telephone:     (61) 2-8232-3422
Telecopy:       (61) 2-8232-4713
Email:.             david.luboff@macquarie.com
 
465,404
$11,016,112.68
CPP INVESTMENT BOARD (USRE II) INC.
One Queen Street East, Suite 2600
P.O. Box 101
Toronto, Ontario
M5C 2W5
Attention:      Graeme Bevans
Telephone:     416-868-4075
Telecopy:       416.868.4755
Email:              gbevans@cppib.ca
 
3,517,612
$83,261,876.04
PADUA INVESTMENT TRUST
c/o its  Trustee 6860141 Canada Inc.
British Columbia Investment Management Corporation
Sawmill Point, Suite 301-2940 Jutland Road
Victoria, British Columbia Canada V8T 5K6
Attention:      Lincoln Webb
Telephone:     1(250) 387-7556
Telecopy:       1(250) 387-2770
Email:              Lincoln.webb@bcimc.com
 
1,758,806
$41,630,938.02
PIP2PX (PAD) LTD
340 Terrace Building
9515-197 Street
Edmonton, Alberta
T5K 2C3
Attention:      Bill McKenzie
Telephone:     1(780) 427-6468
Telecopy:       1(780) 422-0257
Email:              bill.mckenzie@gov.ab.ca
 
490,707
$11,615,034.69

PIP2GV (PAD) LTD
340 Terrace Building
9515-197 Street
Edmonton, Alberta
T5K 2C3
Attention:      Bill McKenzie
Telephone:     1(780) 427-6468
Telecopy:       1(780) 422-0257
Email:              bill.mckenzie@gov.ab.ca
 
300,756
$7,118,894.52



 
 

--------------------------------------------------------------------------------



EXHIBIT A
 
REGISTRATION RIGHTS
 
Section 1.                      Effectiveness of Registration Rights.  The
registration rights pursuant to Sections 2 and 3 hereof shall become effective
on the Closing Date.
 
Section 2.                      Registration Rights Generally.
 
(a)           Shelf Registration.  The Company shall cause to be filed or become
effective, no later than ten (10) business days after the termination of the
Merger Agreement, a registration statement (the “Shelf Registration Statement”)
filed with the SEC on Form S-3 (or any successor form) and such other documents
as may be necessary to permit offerings and sales of Registrable Shares by
Holders pursuant to Rule 415 under the Securities Act.  Subject to Section 2(c),
the Company shall maintain such Shelf Registration Statement effective and
current until the earlier of (i) the time all Registrable Shares are sold
pursuant to such registration statement and (ii) the time when all Shares are
Transferable Shares.  The Company shall supplement and amend the Shelf
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration Statement
or if required by the Securities Act.
 
(b)           Contingent Demand Registration.  Subject to Section 10, in the
event that the Company has failed to or is unable to file and maintain a Shelf
Registration Statement as contemplated by Section 2(a) and until such failure or
inability is remedied, one or more Holders holding individually or in the
aggregate at least 10% of the Registrable Shares outstanding as of the Closing
Date shall have the right to make a written demand upon the Company (a
“DemandNotice”) to have the Company as promptly as practical register under the
Securities Act for offer and sale all Registrable Shares specified to the
Company by such Holders within ten (10) business days of the date of the Demand
Notice, and the Company agrees to so register such Registrable Shares.  If a
Demand Notice has been made on the Company, no subsequent Demand Notice may be
made on the Company for ninety (90) days unless the Company has failed to comply
with its obligations with respect to the Demand Notice.  The Holders shall have
the right to exercise registration rights pursuant to this Section 2(b) up to
six (6) times; provided, however, that any such exercise shall relate to not
less than 300,000 shares of Company Common Stock.
 
(c)           Blackout Period.  Notwithstanding Section 2(a) above, if the
Company shall furnish to the Holders a certificate signed by the Chief Executive
Officer of the Company (each, a “Blackout Notice”) stating that there is a
reasonable likelihood that such disclosure, such registration statement or
related prospectus to be filed, amended or supplemented, or any other action to
be taken in connection with the prospectus, would materially and adversely
affect or interfere with any financing, acquisition, merger, disposition of
assets (outside the ordinary course of business), corporate reorganization or
other similar transaction involving the Company, the Company shall be entitled
to suspend the use of the registration statement or delay the delivery or
filing, but not the preparation, of any amendment or supplement to the
registration statement or otherwise delay the completion of any sale of
Registrable Shares pursuant to the registration statement for a reasonable
period of time, but not to exceed thirty (30) days (the “Blackout Period”)
within the ninety (90) day period beginning on the first day of a Blackout
Period; provided, however, that the Company shall not deliver a Blackout Notice
more than twice in any 365-day period; and provided, further, that any Blackout
Period shall only be effective when and for so long as other holders, if any, of
registration rights with respect to the Company’s securities are restricted from
exercising their registration rights to the same or greater extent as the
Holders.  Upon receipt of a Blackout Notice, the Holders shall not effect sales
of Registrable Shares pursuant to the registration statement.  The Company shall
promptly deliver written notice to the Holders of the expiration or earlier
termination of any Blackout Period.
 
Section 3.                      Incidental Registration Rights.  Subject to
Section 10, for a period of two (2) years following the termination of the
Merger Agreement, in the event that the Company has failed to or is unable to
file and maintain a Shelf Registration Statement as contemplated by Section 2(a)
and until such failure or inability is remedied, if the Company proposes to
register (including for this purpose a registration effected by the Company for
security holders of the Company other than any Holder) any Company Common Stock
for sale under the Securities Act or effect or participate in an offering of
Company Common Stock under the Securities Act (other than (i) pursuant to
Section 2 hereof, (ii) securities to be issued pursuant to a stock option or
other employee benefit or similar plan, or (iii) securities proposed to be
issued in exchange for securities or assets of, or in connection with a merger
or consolidation with, another corporation) the Company shall, as promptly as
practicable, give written notice to the Holders of the Company’s intention to
effect such registration or effect or participate in such an offering.  If,
within ten (10) days after receipt of such notice, any Holder submits a written
request to the Company specifying the amount of Registrable Shares that it
proposes to sell or otherwise dispose of in accordance with this Section 3, the
Company shall use its reasonable best efforts to include the Registrable Shares
specified in the contemplated offering.  If the offering is to be made by or
through underwriters, the Company, any selling Holder and such underwriter shall
execute an underwriting agreement in customary form; provided, however, that if
the Company and any selling Holder are advised in writing in good faith by the
lead underwriter of the Company’s securities that the amount to be sold by
Persons other than the Company (collectively, “Selling Stockholders”) is greater
than the amount that can be offered without adversely affecting the offering
(taking into consideration the interests of the Company and the Holders), the
Company may reduce the amount offered for the accounts of Selling Stockholders
(including such holders of Registrable Shares) to a number reasonably deemed
satisfactory by such lead underwriter; provided that the shares that shall be
excluded shall be excluded in the following order: (i) first, securities held by
any Persons not having any contractual or incidental “piggy-back” rights in
respect of the offering contemplated by this Section 3, (ii) second, Registrable
Shares held by the Holders sought to be included in the offering pursuant to
this Section 3 and Company Common Stock sought to be included in such offering
by Persons having contractual or incidental “piggy-back” rights, (iii) third,
Company Common Stock sought to be offered and sold by other Persons having
demand rights with respect to such an offering and (iv) fourth, Company Common
Stock sought to be sold by the Company.  Any reduction of the number of
Registrable Shares indicated under (ii) shall be made on a pro rata basis based
upon the aggregate number of shares of Company Common Stock sought to be
registered pursuant to this section by the relevant Holders and other Persons.
 
Section 4.                      Underwriting and Broad Distribution.
 
(a)           At the request of any Holder, with respect to a sale of
Registrable Shares by such Holder, the Company shall enter into an underwriting,
agency, placement, subscription or other agreement, in usual and customary form
and substance (including but not limited to usual and customary indemnities, the
provision by independent counsel to the Company of customary opinions and the
provision of customary certificates by officers of the Company and the provision
by the Company’s independent accountants of customary comfort letters as
reasonably requested by such Holder and the lead underwriters of such offering)
with managing underwriters to be selected by such Holder and not disapproved by
the Company acting reasonably, and the Company shall perform its obligations in
connection therewith.
 
(b)           The Company shall be required to enter into an underwriting,
agency, placement, subscription or other agreement pursuant to Section 4(a) only
if such Registrable Shares are to be offered and sold in a manner intended to
result in a broad distribution within or outside the United States
(simultaneously or both), such that no single purchaser of the Registrable
Shares will acquire in such offering more than two percent of the Company Common
Stock outstanding at the time of such purchase and sale.
 
Section 5.                      Registration Mechanics.
 
(a)           Company Obligations.  In connection with any registration of
Registrable Shares pursuant to Section 2 or 3, the Company shall:
 
(i)           prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act and the rules promulgated thereunder with respect to the sale or
other disposition of all of the securities proposed to be registered by such
registration statement;
 
(ii)           furnish to the Holders such number of copies of any prospectus
(including preliminary, amended and supplemental prospectuses and any “issuer
free writing prospectuses” (as such term is defined in Rule 433 under the
Securities Act)) and conformed copies of the registration statement (including
amendments or supplements thereto and, in each case, all exhibits) and such
other documents as it may reasonably request, but only while the Company   shall
be required under the provisions hereof to cause the registration statement to
remain effective;
 
(iii)           (A)           use its best efforts to register or qualify the
Registrable Shares covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as the Holders or any
underwriter shall reasonably request, and do any and all other acts and things
which may be necessary or advisable to enable such Holders or any underwriter to
consummate the disposition of Registrable Shares in such jurisdictions and (B)
keep such registration or qualification in effect for so long as the
registration statement remains in effect; provided, however, that the Company
shall not be obligated to qualify to do business as a foreign corporation under
the laws of any jurisdiction in which it shall not then be qualified or to file
any general consent to service of process in any jurisdiction in which such a
consent has not been previously filed;
 
(iv)           use commercially reasonable efforts to furnish, or cause to be
furnished, to the Holders, addressed to them, (A) an opinion of counsel for the
Company, dated the date of the closing under the underwriting agreement relating
to any underwritten offering, and (B) a “cold comfort” letter signed by the
independent public accountants who have certified the Company’s financial
statements included in such registration statement, covering substantially the
same matters with respect to such registration statement (and the prospectus
included therein) and, in the case of such accountants’ letter, with respect to
events subsequent to the date of such financial statements, as are customarily
covered in opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities and such other
matters as such Holders may reasonably request;
 
(v)           use its reasonable best efforts to cause all Registrable Shares
proposed to be registered by such registration statement to be registered with
or approved by such other federal or state government agencies or authorities as
may be necessary in the opinion of counsel to the Company to enable the Holders
to consummate the disposition of such Registrable Shares;
 
(vi)           within a reasonable time before each filing of the registration
statement or prospectus or amendments or supplements thereto with the SEC,
furnish to one counsel selected by the Holders copies of such documents proposed
to be filed, which documents shall be subject to the reasonable approval of such
counsel, and promptly provide such counsel with all written comments from the
SEC with respect to such documents;
 
(vii)           make available to the Holders, any underwriter participating in
any disposition pursuant to a registration statement, and any attorney,
accountant or other agent or representative retained by any selling Holder or
underwriter, upon request, all financial and other records, pertinent corporate
documents and properties of the Company and Company Subsidiaries, including
access to due diligence meetings involving the senior executives of the Company,
as shall be reasonably necessary to enable the Holders, representatives of the
Holders and the underwriters to conduct reasonable due diligence and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such person in connection with such registration statement
subject, in each case, to such confidentiality agreements as the Company shall
reasonably request and that in the case of the Holders, this obligation shall
only apply to one attorney, accountant or other representative designated by the
Requesting Holders;
 
(viii)          make available executive officers and other members of senior
management of the Company (including the principal executive and financial
officers of the Company) at “road shows” or other investor presentations
conducted in connection with offerings of Registrable Shares;
 
(ix)           notify the Holders any time a prospectus relating to the offering
of Registrable Shares is required to be delivered or filed under the Securities
Act upon discovery that, or upon the occurrence of any event as a result of
which, the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material facts required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances under which they were
made, and (subject to the good faith determination of the board of directors of
the Company as to whether to cease all sales under such registration statement),
at the request of the Holders prepare and furnish to it a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, in the light of the circumstances under which
they were made;
 
(x)           use reasonable efforts to comply with all applicable rules and
regulations of the SEC; and
 
(xi)           cause the Registrable Shares covered by such registration
statement to be listed on the New York Stock Exchange and on any other principal
securities exchange on which Company securities of the same class as the
Registrable Shares are then listed.
                            
        (b) Holder Obligations.  Each Holder agrees that:
 
(i)  it shall be a condition precedent to the obligations of the Company to
complete the registration pursuant hereto with respect to any Holder’s
Registrable Shares that the Holder shall furnish to the Company such information
regarding Holder, the Registrable Shares held by Holder and the intended method
of disposition of the Registrable Shares held by the Holder as shall be
reasonably required to effect the registration of such Registrable Shares and
shall execute such documents in connection with such registration as the Company
may reasonably request.  At least ten (10) days prior to the first anticipated
filing date of the registration statement, the Company shall notify the Holders
of the information the Company requires from each Holder (the “Requested
Information”) if any of such Holder’s Registrable Shares are eligible for
inclusion in the registration statement.  If at least two (2) business days
prior to the filing date the Company has not received the Requested Information
from any such Holder (at such time Holder becoming a “Non-Responsive Holder”),
then the Company may file the registration statement without including the
Non-Responsive Holder’s Shares but shall not be relieved of its obligation to
file a registration statement with the SEC relating to the Shares of
Non-Responsive Holder promptly after Non-Responsive Holder provides the
Requested Information;
 
(ii)  it shall not prepare or use any Free Writing Prospectus (as such term is
defined in Rule 405 under the Securities Act) unless any and all issuer
information included therein has been approved by the Company (such approval not
to be unreasonably withheld);
 
(iii)  as promptly as practicable after becoming aware of such event, it shall
notify the Company of the occurrence of any event, as a result of which the
prospectus included in a registration statement, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; and
 
(iv)  upon  receipt of any notice from the Company of the occurrence of any
event of the kind described in Section 5(a)(ix), it will forthwith discontinue
its disposition of Registrable Shares pursuant to the registration statement
relating to such Registrable Shares until it receives copies of the supplemented
or amended prospectus contemplated by Section 5(a)(ix) and, if so directed by
the Company, it will deliver to the Company all copies then in their possession
of the prospectus relating to such Registrable Shares, current at the time of
receipt of such notice.  If a Holder’s disposition of Registrable Shares in
connection with a Demand Notice is discontinued pursuant to the foregoing
sentence, unless the Company thereafter extends the effectiveness of the
registration statement to permit dispositions of Registrable Shares by any
selling Holders at least thirty (30) consecutive days and for an aggregate of
one hundred and eighty (180) days, whether or not consecutive, the registration
statement shall not be counted for purposes of determining whether the Holders
have exercised a Demand Notice pursuant to Section 2(b).
 
Section 6.                      Expenses.  The Company shall pay or cause to be
paid all of the Company’s fees and expenses in connection with any registration
and sale of Registrable Shares pursuant to the Registration Rights (including,
without limitation, all registration and filing fees, all printing costs, all
fees and expenses of counsel and independent accountants for the Company, all
fees and expenses of complying with securities or blue sky laws).
 
Section 7.                      Indemnification and Contribution.
 
(a)           Indemnification by the Company.  With respect to any offering and
sale registered pursuant to these Registration Rights, the Company agrees to
indemnify and hold any selling Holder, each underwriter, if any, of the
Registrable Shares under such registration, and each Person who controls any of
the foregoing within the meaning of Section 15 of the Securities Act, and any
directors and officers of the foregoing, harmless against any and all losses,
claims, damages, or liabilities (including reasonable legal fees and other
reasonable expenses incurred in the investigation and defense thereof) to which
they or any of them may become subject under the Securities Act or otherwise
(collectively “Losses”), insofar as any such Losses shall arise out of or shall
be based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the registration statement relating to the sale of such
Registrable Shares, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in the prospectus relating to the sale of such
Registrable Shares, or the omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
applicable state securities law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any applicable state securities law;
provided, however, that the indemnification contained in this Section 7 shall
not apply to such Losses which shall arise out of or shall be based upon any
such untrue statement, or any such omission or alleged omission, which shall
have been made in reliance upon and in conformity with information furnished in
writing to the Company by any selling Holder or any underwriter, as the case may
be, specifically for use in connection with the preparation of the registration
statement or prospectus contained in the registration statement or any such
amendment thereof or supplement therein.
 
(b)           Indemnification by the Holders.  In the case of each offering and
sale registered pursuant to this Article II, any selling Holder and each
underwriter, if any, participating therein shall severally indemnify and hold
harmless the Company and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, and the directors and officers
of the Company, with respect to any statement in or omission from such
registration statement or prospectus contained in such registration statement
(as amended or as supplemented, if amended or supplemented as aforesaid) if such
statement or omission shall have been made in reliance upon and in conformity
with information furnished in writing to the Company by any selling Holder or
such underwriter, as the case may be, specifically for use in connection with
the preparation of such registration statement or prospectus contained in the
registration statement or any such amendment thereof or supplement thereto.
 
(c)           Notice.  Each party indemnified under this Section 7 shall
promptly after receipt of notice of the commencement of any claim against such
indemnified party in respect of which indemnity may be sought hereunder, notify
the indemnified party in writing of the commencement thereof.  The failure of
any indemnified party to notify an indemnifying party shall not relieve the
indemnifying party from any liability in respect of such action which it may
have to such indemnified party on account of the indemnity contained in this
Section 7, unless (and only to the extent) the indemnifying party was prejudiced
by such failure, and in no event shall such failure relieve the indemnifying
party from any other liability which it may have to such indemnified party.  In
case any action in respect of which indemnification may be sought hereunder
shall be brought against any indemnified party and it shall notify an
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it may desire, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof through counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 7 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, other than reasonable costs of investigation (unless such
indemnified party reasonably objects to such assumption on the grounds that
there may be defenses available to it which are different from or in addition to
those available to such indemnifying party in which event the indemnifying party
shall not be entitled to assume the defense thereof with respect to such
defenses).  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any claim or pending or
threatened proceeding in respect of which the indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability arising out of such claim or proceeding.
 
(d)           Contribution.  If the indemnification provided for in this Section
7 is unavailable to an indemnified party or is insufficient to hold such
indemnified party harmless from any Losses in respect of which this Section 7
would otherwise apply by its terms (other than by reason of exceptions provided
herein), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
offering to which such contributions relates as well as any other relevant
equitable considerations.  The relative fault shall be determined by reference
to, among other things, each party’s relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
and the opportunity to correct and prevent any statement or omission.  The
amount paid or payable by a party as a result of any Losses shall be deemed to
include any legal or other fees or expenses incurred by such party in connection
with any investigation or proceeding to the extent such party would have been
indemnified for such expenses if the indemnification provided for in this
Section 7 was available to such party.  The parties hereto agree that it would
not be just and equitable if contribution pursuant to this Section 7(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the preceding
paragraph.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
 
Section 8.                                Exchange Act Reports.  With a view to
making available to the Holders the benefits of Rule 144 and any other rule or
regulation of the SEC that may at any time permit an Investor to sell securities
of the Company to the public without registration, the Company agrees to use its
reasonable best efforts to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144, at all times, and take all action as may be
required as a condition to the availability of Rule 144;
 
(b)           so long as a Holder owns any Registrable Shares, furnish to any
Holders upon its reasonable written request a written statement certifying the
Company’s compliance with the reporting requirements of Rule 144 or any similar
rule, and a copy of the most recent annual, periodic or current report of the
Company filed pursuant to the Exchange Act and such other reports and documents
as reasonably requested by such Holder in availing itself of any rule or
regulation of the SEC allowing the sale of the Registrable Shares without
registration;
 
(c)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
 
(d)           facilitate and expedite transfers of Registrable Shares sold
pursuant to SEC Rule 144, including providing timely notice to its transfer
agent to expedite such transfers.
 
Section 9.                      Other Agreements.
 
(a)           The Company shall not grant, and has not granted, any other Person
rights to register securities of the Company on terms that would be reasonably
likely to restrict the ability of the Company fully to perform its obligations
to the Holders in connection with the Registration Rights.
 
(b)           The Company shall not amend any registration rights agreement with
any other Person nor shall the Company waive any provision under any
registration rights agreement that it would be entitled to waive thereunder if
such waiver would be reasonably likely to adversely affect any Holder’s
Registration Rights.
 
Section 10.                                Benefits of Registration Rights.  The
Purchasers and any permitted holder of the Shares under the Stock Purchase
Agreement may exercise and have the benefits of the Registration Rights
initially granted to the Purchasers hereunder in such manner and in such
proportion as shall be determined by such Purchaser (such Purchaser and such
holders exercising Registration Rights each shall be termed a “Holder”
hereunder); provided, that each Holder shall also be subject to the obligations
provided hereunder.
 




--------------------------------------------------------------------------------


 
EXHIBIT B

ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Section 1.                      [Intentionally Omitted]
 
Section 2.                      [Intentionally Omitted]
 
Section 3.                      [Intentionally Omitted]
 
Section 4.1.                                Organization and Qualification.  The
Company and each of the Company Subsidiaries is a corporation, limited liability
company or limited partnership duly organized, validly existing and in good
standing, as applicable, under the laws of its jurisdiction of incorporation or
organization.  The Company and each of the Company Subsidiaries has all
requisite power and authority to own, lease and operate its assets and
properties to the extent owned, leased and operated and to carry on its business
as it is now being conducted and is duly qualified and in good standing to do
business in each jurisdiction in which the nature of its business or the
ownership or leasing of its assets and properties makes such qualification
necessary other than in such jurisdictions where the failure to be so qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to result in a Company Material Adverse Effect.  
 
Section 4.2.                                Subsidiaries; Corporate Documents.
 
(a)  Section 4.2(a)(i) of the Company Disclosure Letter sets forth a complete
list, as of the date hereof, of all of the Company Subsidiaries and their
respective jurisdictions of incorporation or organization and the jurisdictions
in which they are qualified to do business, and Section 4.2(a)(ii) of the
Company Disclosure Letter sets forth each of the Company's Subsidiaries and the
ownership interest of the Company in each such Subsidiary, as well as the
ownership interest of any other Person or Persons in each such Subsidiary, and
the Company's or its Subsidiaries' capital stock, equity interest or other
direct or indirect ownership interest in any other Person other than securities
in a publicly traded company held for investment by the Company or any of its
Subsidiaries and consisting of less than 1% of the outstanding capital stock of
such company.  The Company does not own, directly or indirectly, any minority
interest in any Person that requires an additional filing by the Purchasers
under the HSR Act.  Except as set forth in Section 4.2 of the Company Disclosure
Letter, all of the issued and outstanding shares of capital stock or other
securities of each Company Subsidiary are duly authorized, validly issued, fully
paid and nonassessable, and are owned, directly or indirectly, beneficially and
of record by the Company free and clear of any mortgages, liens, security
interests, pledges, charges, easements, rights of way, options, claims,
restrictions or encumbrances of any kind (each a "Lien" or collectively, the
"Liens").
 
(b)  Prior to the date hereof, the Company has made available to the Parent
true, complete and correct copies of the Company's and its Subsidiaries'
articles of incorporation and by-laws or comparable governing documents, each
current as of the date hereof, and each as so made available is in full force
and effect.
 
Section 4.3.                               Capitalization.
 
(a)  The authorized capital stock of the Company consists of 250,000,000 shares
of Company Common Stock, par value $0.01 per share; and 50,000,000 shares of
preferred stock, par value $0.01 per share ("Company Preferred Stock"), of which
2,000,0000 shares have been designated Series R Participating Cumulative
Preferred Stock ("Company Series R Preferred Stock").  At the close of business
on October 23, 2007, (i) 117,176,878 shares of Company Common Stock were issued
and outstanding and (ii) no shares of Company Series R Preferred Stock were
issued or outstanding.  Except for issuances pursuant to Company Plans and other
issuances not in excess of 5,000 shares of Company Common Stock in the
aggregate, from the close of business on October 23, 2007 to the date hereof,
the Company has not issued any shares of Company Common Stock.  All outstanding
shares of Company Common Stock have been duly authorized and are validly issued,
fully paid and nonassessable.  As of the date hereof, the Company has no capital
stock or other securities (including securities convertible into, or exercisable
or exchangeable for, capital stock) of the Company reserved for issuance and
there are no preemptive or other outstanding rights, options, warrants, calls,
conversion rights, stock appreciation rights, redemption rights, repurchase
rights, commitments, arrangements, agreements or rights of any character to
which the Company or any Company Subsidiary is a party or by which any of them
are bound obligating the Company or any Company Subsidiary to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other securities or rights (including securities or rights convertible
into, or exercisable or exchangeable for, additional shares of capital stock) of
the Company or any Company Subsidiary, or obligating the Company or any Company
Subsidiary to grant, extend or enter into any such preemptive or other
outstanding rights, options, warrants, calls, conversion rights, stock
appreciation rights, redemption rights, repurchase rights, commitments,
arrangements, agreements or rights.  The Company does not have outstanding any
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or convertible into or exercisable for securities having the
right to vote) with the stockholders of the Company on any matter.
 
(b)  The authorized capital stock of Puget Sound Energy consists of (i)
150,000,000 shares of common stock, par value $10.00 per share, of which
85,903,791 shares are issued and outstanding and all of which are duly
authorized, validly issued, fully paid and nonassessable and owned by the
Company free and clear of any Liens, (ii) 13,000,000 shares of preferred stock,
par value $25.00 per share, none of which are issued or outstanding, (iii)
3,000,000 shares of preferred stock, par value $100.00 per share, of which, as
of the close of business on October 23, 2007, (A) 14,583 shares designated 4.84%
Preferred Stock were issued and outstanding and (B) 4,311 shares designated
4.70% Preferred Stock were issued and outstanding, and (iv) 700,000 shares of
preference stock, par value $50.00 per share, none of which are issued or
outstanding.
 
Section 4.4.                                [Intentionally Omitted]
 
Section 4.5.                                Reports and Financial
Statements.  Since December 31, 2004, the Company and the Company Subsidiaries
have filed or furnished, as applicable, on a timely basis (taking into account
all applicable grace periods) all forms, statements, certifications, reports and
documents required to be filed or furnished by them under the Securities Act,
the Exchange Act, the Public Utility Holding Company Act of 1935, as amended and
in effect prior to its repeal effective February 8, 2006 ("PUHCA"), the Energy
Policy Act of 2005, the Federal Power Act of 1935, as amended (the "FPA"), the
Communications Act of 1934 and applicable state public utility laws and
regulations (collectively, the "Company Reports").  The Company Reports have
complied, as of their respective dates, or if not yet filed or furnished, will
comply, with all applicable requirements of the appropriate statutes and the
rules and regulations thereunder, except for such failures which, individually
or in the aggregate, would not reasonably be expected to result in a Company
Material Adverse Effect.  As of their respective dates, (or, if amended prior to
the date hereof, as of the date of such amendment), each form, certification,
report, schedule, registration statement, definitive proxy statement or other
document filed with or furnished to the SEC after December 31, 2004 by the
Company or Puget Sound Energy (the "Company SEC Reports"), did not, or if not
yet filed or furnished, will not, contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  Each of the Company SEC Reports, at the time of its
filing or being furnished, complied in all material respects, or if not yet
filed or furnished, will comply in all material respects, with the applicable
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act
of 2002 ("SOX") and any rules and regulations promulgated thereunder applicable
to the Company SEC Reports.  The Company is in compliance in all material
respects with the applicable listing and corporate governance rules and
regulations of the New York Stock Exchange.  Each of the audited consolidated
financial statements and unaudited interim financial statements of the Company
included in or incorporated by reference into the Company SEC Reports (including
the related notes and schedules) (collectively, the "Company Financial
Statements") has been, and in the case of Company SEC Reports filed after the
date hereof will be, prepared in accordance with United States generally
accepted accounting principles ("GAAP"), consistently applied during the periods
involved (except as may be indicated therein or in the notes thereto and
subject, in the case of unaudited statements, to normal year-end audit
adjustments) and fairly presents, or, in the case of Company SEC Reports after
the date hereof, will fairly present, the consolidated financial position of the
Company and the Company Subsidiaries as of the dates thereof and the results of
its operations and cash flows for the periods then ended, subject, in the case
of the unaudited interim financial statements, to normal year-end audit
adjustments.
 
Section 4.6.                               Real Property.
 
(a)  The Company or Puget Sound Energy has  (x) valid title to all real property
owned in fee by Company or Puget Sound Energy (the "Owned Real Property") (y)
valid title to the leasehold estate (as lessee) in all real property and
interests in real property leased or subleased by Company or Puget Sound Energy
as lessee or sublessee (the "Leased Real Property"), and (z) valid title to the
easements in all real property and interests in real property over which the
Company or Puget Sound Energy has easement (the "Easement Real Property" and,
together with the Owned Real Property and Leased Real Property, the "Real
Property"), in each case free and clear of all Liens, except the following
("Permitted Real Property Liens"):
 
(i)  Liens that secure indebtedness as reflected on the Company Financial
Statements or indebtedness listed on Section 4.6 of the Company Disclosure
Letter;
 
(ii)  easements, covenants, conditions, rights of way, encumbrances,
restrictions, defects of title and other similar matters, including matters that
an accurate survey ALTA survey would disclose, whether or not of public record
or which may be asserted by persons in possession of Real Property, or claiming
to be in possession thereof (other than such matters that, individually or in
the aggregate, materially adversely impair the current use of the Real Property
by the Company or Puget Sound Energy);
 
(iii)  zoning, planning, building and other applicable laws regulating the use,
development and occupancy of real property and permits, consents and rules under
such laws;
 
(iv)  Liens that have been placed by a third party on the fee title of Leased
Real Property or Easement Real Property that are subordinate to the rights
therein of the Company or Puget Sound Energy or that, if foreclosed, would not
materially adversely impair the conduct of the business of the Company or Puget
Sound Energy as presently conducted;
 
(v)  Liens that, individually or in the aggregate, do not materially adversely
impair the continued use or operation of the specific parcel of Real Property to
which they relate or the conduct of the business of the Company and Puget Sound
Energy as presently conducted;
 
(vi)  subleases identified in Section 4.6 of the Company Disclosure Letter;
 
(vii)  Indian treaty or aboriginal rights other than the rights reasonably
necessary for the conduct of the business of the Company and Puget Sound Energy
as presently conducted over land within the boundaries of any recognized Indian
reservation or over land  known by the Company or Puget Sound Energy (whether by
actual or constructive knowledge from recorded documents) to be claimed under
Indian treaties or as aboriginal rights;
 
(viii)  equitable servitudes for hunting and fishing in favor of Indian tribes;
 
(ix)  any of the following:  (aa) unpatented mining claims; (bb) reservations or
exceptions in patents or in Acts authorizing the issuance thereof; or
(cc)  water rights, claims or title to water, whether or not the matters
excepted under (aa), (bb), or (cc) are shown by the public records; and any
prohibition or limitation on the use, occupancy or improvement of the land,
which arises from the rights of the public or riparian owners to use any waters
which may cover the land or to use any portion of the land which is now or may
formerly have been covered by water (other than the matters described in this
subsection (ix) that, individually or in the aggregate, materially adversely
impair the current use of the Real Property by the Company or Puget Sound
Energy);
 
(x)  questions as to whether Puget Sound Energy's  title or right to use (a)
railroad rights of way, or (b) utility corridors that purports to be Owned Real
Property is actually Easement Real Property because such title or right traces
from rights denominated by deed as a "right-of-way" or similar term;
 
(xi)  Liens that, to the knowledge of the Company, could be remedied by exercise
of the authority to acquire property or rights therein by eminent domain for an
amount of compensation that would not result in a Company Material Adverse
Effect; and
 
(xii)  such other matters that, individually or in the aggregate, would not
reasonably be expected to result in a Company Material Adverse Effect.
 
(b)  Neither Company nor Puget Sound Energy is obligated under, or a party to,
any option, right of first refusal or other contractual right or obligation to
sell, assign or dispose of any Real Property or any portion thereof or interest
therein that, in each case, is valued in excess of $5,000,000 (or $1,000,000 if
the Owned Real Property is otherwise used or useful in the utility operations of
Puget Sound Energy), or that, if such sale, assignment or disposition is
consummated, could individually or in the aggregate materially adversely impair
the conduct of the business of the Company or Puget Sound Energy as presently
conducted.
 
(c)  (i)  Each lease or sublease for real property under which Company or Puget
Sound Energy is a lessee or sublessee (each, a "Real Property Lease") and each
easement or subeasement for real property under which the Company or Puget Sound
Energy owns an easement interest (each, an "Easement") is, to the knowledge of
the Company, in full force and effect and is the valid and binding obligation of
the Company or Puget Sound Energy, enforceable against the Company or Puget
Sound Energy in accordance with its terms and, to the knowledge of the Company,
the other party or parties thereto, subject to Permitted Real Property Liens,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting rights of creditors generally and subject
to the effect of general principles of equity (regardless of whether considered
in a proceeding at law or in equity), (ii) no notices of default under any Real
Property Lease or Easement have been received by the Company or Puget Sound
Energy that have not been resolved, (iii) neither the Company nor Puget Sound
Energy is in default in any material respect under any Real Property Lease, and,
to the knowledge of the Company, no landlord, sublandlord, land owner or the
owner of an easement who has granted a subeasement thereunder is in default in
any material respect, and (iv) no event has occurred which, with notice, lapse
of time or both, would constitute a breach or default under any Real Property
Lease or Easement by the Company or Puget Sound Energy, except in each case
((c)(i), (ii), (iii) and (iv)), as do not materially adversely impair the use or
occupancy of the Real Property or prevent, materially delay or materially impair
the consummation of the transactions contemplated by this Agreement.
 
(d)  With respect to the Real Property, neither Company nor Puget Sound Energy
has received any written notice of, nor to the knowledge of the Company does
there exist as of the date of this Agreement, any pending, threatened or
contemplated condemnation (other than condemnations in connection with municipal
road improvement projects, state highway improvement projects or other public
transportation projects) or similar proceedings, or any sale or other
disposition of any Real Property or any part thereof in lieu of condemnation
that, individually or in the aggregate, would reasonably be expected to
materially adversely impair the use, occupancy or value of any Real
Property.  The Company and Puget Sound Energy have lawful rights of use and
access to all land and other real property rights, subject to Permitted Real
Property Liens, necessary to conduct their businesses substantially as presently
conducted.  No affiliate of the Company other than Puget Sound Energy controls
rights with respect to land and other real property rights necessary to conduct
the businesses of the Company and Puget Sound Energy substantially as presently
conducted.
 
(e)  Each of the Company Subsidiaries other than Puget Sound Energy has good and
marketable title to all fee real property, valid title to all leasehold estates
and valid title to all easements of such Company Subsidiary, free and clear of
all Liens other than Permitted Real Property Liens, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Company Material Adverse Effect.
 
Section 4.7.                                Internal Controls and
Procedures.  The Company has established and maintains "disclosure controls and
procedures" (as defined in Rules 13a-15(e) and 15d-15(e) promulgated under the
Exchange Act) that are reasonably designed (but without making any
representation or warranty as to the effectiveness of any such controls or
procedures so designed) to ensure that material information (both financial and
non-financial) relating to the Company and the Company Subsidiaries required to
be disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC, and that such information
is accumulated and communicated to the Company's principal executive officer and
principal financial officer, or persons performing similar functions, as
appropriate, to allow timely decisions regarding required disclosure and to make
the certifications of the "principal executive officer" and the "principal
financial officer" of the Company required by Section 302 of SOX with respect to
such reports.  Each of the principal executive officer of the Company and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company, as applicable) has made all certifications required by Sections 302 and
906 of SOX and the rules and regulations promulgated thereunder with respect to
the Company SEC Reports and the statements contained in such certifications are
true and accurate in all material respects as of the date hereof.  Except as set
forth in Section 4.7 of the Company Disclosure Letter, there are no "significant
deficiencies" or "material weaknesses" (as defined by SOX) in the design or
operation of the Company's internal controls and procedures which could
adversely affect the Company's ability to record, process, summarize and report
financial data.
 
Section 4.8.                                Litigation; Undisclosed Liabilities;
Restrictions on Dividends; No General Liens.  (a) There are no pending or, to
the knowledge of the Company, threatened claims, suits, actions or proceedings
before any court, governmental department, commission, agency, instrumentality
or authority or any arbitrator, nor are there, to the knowledge of the Company,
any investigations or reviews by any court, governmental department, commission,
agency, instrumentality or authority or any arbitrator pending or threatened
against, relating to or affecting the Company or any of the Company Subsidiaries
which, individually or in the aggregate, have resulted in since December 31,
2006 or would reasonably be expected to result in a Company Material Adverse
Effect or prevent, materially delay or materially impair the consummation of the
transactions contemplated by this Agreement, (b) there have not been any
significant developments since December 31, 2006 with respect to claims, suits,
actions, proceedings, investigations or reviews that, individually or in the
aggregate, have resulted in since December 31, 2006 or would reasonably be
expected to result in a Company Material Adverse Effect or prevent, materially
delay or materially impair the consummation of the transactions contemplated by
this Agreement and (c) there are no judgments, decrees, injunctions, rules or
orders of any court, governmental department, commission, agency,
instrumentality or authority or any arbitrator applicable to the Company or any
of the Company Subsidiaries except for such that, individually or in the
aggregate, have not resulted in since December 31, 2006 or would not reasonably
be expected to result in a Company Material Adverse Effect.  Except for matters
reflected as liabilities or reserved against in the balance sheet (or notes
thereto) as of December 31, 2006, included in the Company Financial Statements,
as of the date of this Agreement, neither the Company nor any Company Subsidiary
has any liabilities or obligations (whether absolute, accrued, contingent, fixed
or otherwise, or whether due or to become due) of any nature and whether or not
required by GAAP to be reflected on a consolidated balance sheet of the Company
and its consolidated Subsidiaries (including the notes thereto), except
liabilities or obligations (i) that were incurred since December 31, 2006 in the
ordinary course of business consistent in kind and amount with past practice, or
(ii) that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.  Except as may
be set forth in any Company Required Statutory Approval or Parent Required
Statutory Approval, there are no restrictions (contractual or regulatory)
limiting the ability of Puget Sound Energy from making distributions, dividends
or other return of capital to the Company.  Neither the Company nor Puget Sound
Energy has granted a consensual security interest in the portion of its assets
defined as Collateral in the Loan and Servicing Agreement dated December 20,
2005 by and between Puget Sound Energy and PSE Funding, Inc. other than in
connection with the transactions contemplated by such agreement, including the
grant set forth in Section 1.7 of the Receivable Sales Agreement dated December
20, 2005 by and between Puget Sound Energy and PSE Funding, Inc.; it being
understood that this representation is not intended to address statutory or
contractual rights of set off or Liens or security interests arising or existing
by operation of law.
 
Section 4.9.                                Tax Matters.  Except as to matters
that would not reasonably be expected, considered individually or in the
aggregate with other matters, to result in a Company Material Adverse Effect:
(i) the Company and each of the Company Subsidiaries have timely filed (or there
have been filed on their behalf) with appropriate taxing authorities all Tax
Returns (as defined below) required to be filed by them on or prior to the date
hereof, such Tax Returns are correct, complete and accurate in all respects, and
all Taxes (as defined below) due and payable have been paid; (ii) there are no
audits, claims, assessments, levies, administrative or judicial proceedings
pending against the Company or any Company Subsidiary by any taxing authority;
(iii) there are no Liens for Taxes upon any property or assets of the Company or
any of the Company Subsidiaries, except for Liens for Taxes (A) not yet due and
payable, or if due and payable, are not delinquent and may thereafter be paid
without penalty or (B) that are being contested in good faith through
appropriate proceedings, are listed in Section 4.9 of the Company Disclosure
Letter and have been accrued for or otherwise taken into account in accordance
with GAAP on the Company Financial Statements; (iv) there are no outstanding
written requests, agreements, consents or waivers to extend the statutory period
of limitations applicable to the assessment or collection of any Taxes or
deficiencies against the Company or any of the Company Subsidiaries; (v) all
Taxes that the Company or any Company Subsidiary is obligated to withhold from
amounts owing to any employee, creditor or third party have been paid over to
the appropriate taxing authorities in a timely manner, to the extent due and
payable; (vi) neither the Company nor any Company Subsidiary has been a party to
any distribution occurring during the two-year period prior to the date of this
Agreement in which the parties to such distribution treated the distribution as
one to which Section 355 of the Internal Revenue Code of 1986, as amended (the
"Code"), applied, (vii) neither the Company nor any Company Subsidiary has
participated in any "listed transactions" or, to the knowledge of the Company,
any "reportable transactions" within the meaning of Treasury Regulations Section
1.6011-4, and neither the Company nor any Company Subsidiary has been a
"material advisor" to any such transactions within the meaning of Section 6111
of the Code; (viii) neither the Company nor any Company Subsidiary (A) has any
liability for the Taxes of any Person (other than the Company or the Company
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, or
pursuant to any contractual obligation (other than pursuant to any commercial
agreement or contract not primarily related to Tax) or (B) is a party to or
bound by any Tax sharing agreement, Tax allocation agreement or Tax indemnity
agreement (other than the Material Contracts or any commercial agreements or
contracts not primarily related to Tax); and (ix) the Company has made available
to the Parent correct and complete copies of all income and all other material
Tax Returns, material examination reports and material statements of
deficiencies assessed against or agreed to by the Company or any Company
Subsidiary for taxable periods beginning after December 31, 2003.  As used in
this Agreement: (i) the term "Tax" includes all federal, state, local and
foreign income, profits, franchise, gross receipts, environmental, customs duty,
capital stock, severance, stamp, payroll, sales, employment, unemployment,
disability, use, property, withholding, excise, production, value added,
occupancy and other taxes, duties or assessments of any nature whatsoever,
together with all interest, penalties and additions imposed with respect
thereto; (ii) the term "Tax Return" includes all returns and reports (including
elections, declarations, disclosures, schedules, estimates and information
returns) required to be supplied to a Tax authority relating to Taxes, including
any amendments to such returns and reports; and (iii) the term "Treasury
Regulations" means the regulations promulgated by the U.S. Department of the
Treasury pursuant to the Code.  
 
Section 4.10.                                Employee Benefits; ERISA.  
 
(a)  Company Plans.  Section 4.10(a) of the Company Disclosure Letter contains a
true and complete list of each deferred compensation and each bonus or other
incentive compensation, stock purchase, stock option and other equity
compensation plan, program, policy, agreement or arrangement; each severance or
termination pay, medical, surgical, hospitalization, life insurance and other
"welfare plan," fund or program (within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA")); each
profit-sharing, stock bonus or other "pension plan," fund or program (within the
meaning of Section 3(2) of ERISA); each employment, termination or severance
contract, arrangement, policy or agreement; and each other employee benefit
plan, fund, program, policy, agreement or arrangement; in each case, that (i) is
sponsored, maintained or contributed to or required to be contributed to by the
Company, any Company Subsidiary or any trade or business, whether or not
incorporated, that together with the Company or any Company Subsidiary is deemed
a "single employer" under Section 4001(b) of ERISA (an "ERISA Affiliate"), or to
which the Company or an ERISA Affiliate is a party, for the benefit of any
employee or former employee of the Company or any Company Subsidiary or with
respect to which the Company or any Company Subsidiary to its knowledge has any
liability, and (ii) is material to the Company and the Company Subsidiaries
taken as a whole (the "Company Plans").
 
(b)  Deliveries.  With respect to each Company Plan, the Company has heretofore
delivered or made available to the Parent true and complete copies of (i) each
of the Company Plans as currently in effect; (ii) if the Company Plan is funded
through a trust or any third party funding vehicle, a copy of the trust or other
funding agreement; (iii) the most recent determination or opinion letter
received from the Internal Revenue Service with respect to each Company Plan
intended to qualify under Section 401 of the Code; (iv) if applicable, the most
recent annual report (Form 5500 series) filed with the Internal Revenue Service;
(v) if applicable, the most recent actuarial report prepared for such Company
Plan; and (vi) for the last three years, all material correspondence with the
Internal Revenue Service, the United States Department of Labor, the Pension
Benefit Guaranty Corporation (the "PBGC"), the SEC and any other Governmental
Authority regarding the operation or the administration of any Company Plan.
 
(c)  Absence of Liability.  No material liability under Title IV of ERISA has
been incurred by the Company, any Company Subsidiary or any ERISA Affiliate that
has not been satisfied in full and, to the knowledge of the Company, no
condition exists that presents a material risk to the Company, any Company
Subsidiary or any ERISA Affiliate of incurring any such liability, other than
liability for premiums due to the PBGC (which premiums have been paid when
due).  No notice of a "reportable event," within the meaning of Section 4043 of
ERISA for which the reporting requirement has not been waived or extended, other
than pursuant to PBGC Reg. Section 4043.33 or 4043.66, has been required to be
filed for any Company Plan within the 12-month period ending on the date hereof
or will be required to be filed in connection with the transactions contemplated
by this Agreement.  No notices have been required to be sent to participants and
beneficiaries or the PBGC under Section 302 or 4011 of ERISA or Section 412 of
the Code with respect to the most recent three fiscal years of the applicable
Company Plan ended prior to the Closing Date.
 
(d)  Present Value of Accrued Benefits.  With respect to each Company Plan
subject to Title IV of ERISA (a "Title IV Company Plan"), the present value of
accrued benefits under such plan, based upon the actuarial assumptions used for
funding purposes in the most recent actuarial report prepared by such plan's
actuary with respect to such plan, did not exceed, as of the end of the most
recent fiscal year of such plan ended prior to the Closing Date, the then
current value of the assets of such plan allocable to such accrued benefits by
an amount that is material to the Company and the Company subsidiaries taken as
a whole.
 
(e)  Funding.  No Title IV Company Plan has incurred any "accumulated funding
deficiency" (as defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, as of the last day of the most recent fiscal year of such
Title IV Company Plan ended prior to the Closing Date.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, all material contributions required to be made with
respect to any Company Plan on or before the date hereof have been made and all
obligations in respect of each Company Plan as of the date hereof have been
accrued and reflected in the Company Financial Statements to the extent required
by GAAP.
 
(f)  Multiemployer Plans.  No Title IV Company Plan is a "multiemployer plan,"
as defined in Section 4001(a)(3) of ERISA, nor is any Title IV Company Plan a
plan described in Section 4063(a) of ERISA.
 
(g)  No Violations.  Each Company Plan has been operated and administered in all
material respects in accordance with its terms and applicable law, including but
not limited to ERISA and the Code.  As of the date hereof, there is no material
pending or, to the knowledge of the Company threatened, litigation relating to
the Company Plans.  Neither the Company nor any Company Subsidiary has engaged
in a transaction with respect to any Company Plan that, assuming the taxable
period of such transaction expired as of the date hereof, would subject the
Company or any Company Subsidiary to a tax or penalty imposed by either Section
4975 of the Code or Section 502(i) of ERISA in an amount which would be material
to the Company and the Company Subsidiaries taken as a whole.  Neither the
Company nor any Company Subsidiary has incurred or reasonably expects to incur a
tax or penalty imposed by Section 4980 of the Code or Section 502 of ERISA or
any liability under Section 4071 of ERISA, in any such case, in an amount which
would be material to the Company and the Company Subsidiaries taken as a
whole.  To the knowledge of the Company, neither the Company nor any Company
Subsidiary has any material liability with respect to any misclassification of
any Person as an independent contractor rather than as an employee.  Since
January 1, 2005, each Company Plan that is subject to Section 409A of the Code
has been administered in all material respects in good faith compliance with
Section 409A of the Code.
 
(h)  Section 401(a) Qualification.  Each Company Plan intended to be "qualified"
within the meaning of Section 401(a) of the Code has received a determination
letter from the Internal Revenue Service covering all tax law changes prior to
the Economic Growth and Tax Relief Reconciliation Act of 2001 or has remaining a
period of time under the Code or applicable Treasury Regulations or Internal
Revenue Service pronouncements in which to request, and make any amendments
necessary to obtain, such a letter from the Internal Revenue Service; and the
Company is not aware of any circumstances likely to result in the loss of the
qualification of such Company Plan under Section 401(a) of the Code.
 
(i)  Post-Employment Benefits.  No Company Plan provides medical, surgical,
vision, hospitalization, death or similar benefits (whether or not insured) for
employees or former employees of the Company or any Company Subsidiary for
periods extending beyond their respective dates of retirement or other
termination of service, other than (i) coverage mandated by applicable law, (ii)
death benefits under any "pension plan," (iii) benefits the full cost of which
is borne by the current or former employee (or his beneficiary), (iv) retiree
medical subsidies as set forth in the IBEW Collective Bargaining Agreement, or
(v) other retiree medical subsidies as described in Section 4.10(i) of the
Company Disclosure Letter.
 
(j)  Effect of Transaction.  Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will (w) result in payments
(whether in cash or property or the vesting of property) to any employee,
officer or director of the Company or any Company Subsidiary who is a
"disqualified individual" (as such term is defined in Treasury Regulation
Section 1.280G-1) under any employment, severance or termination agreement,
other compensation arrangement or any of the Company Plans that would not be
deductible under Section 162(m) or that would be characterized as an "excess
parachute payment" (as defined in Section 280G(b)(1) of the Code), (x) entitle
any employees of the Company or any Company Subsidiary to severance pay or any
increase in severance pay upon any termination of employment after the date
hereof, or (y) accelerate the time of payment or vesting or result in any
payment or funding (through a grantor trust or otherwise) of compensation or
benefits under, increase the amount payable or result in any other material
obligation pursuant to, any of the Company Plans.  There has been no amendment
to, announcement by the Company or any Company Subsidiary relating to, or change
in employee participation or coverage under, any Company Plan which would
increase materially the expense of maintaining such plan above the level of the
expense incurred therefor for the most recently completed fiscal year of the
Company.
 
(k)  Claims.  There are no material pending, or to the knowledge of the Company
threatened, material claims by or on behalf of any Company Plan, by any employee
or beneficiary covered under any Company Plan, or otherwise involving any
Company Plan (other than routine claims for benefits).
 
(l)  No Foreign Company Plans.  No Company Plan is maintained for the benefit of
employees outside of the United States or is otherwise subject to the laws of
any jurisdiction other than the United States or a political subdivision
thereof.
 
(m)  Options.  All stock options on Company Common Stock granted under any plan,
program, agreement or arrangement maintained by the Company to provide for
grants of equity-based awards (the "Options") have an exercise price per share
that was not less than the "fair market value" of a share of Company Common
Stock on the date of grant, as determined in accordance with the terms of the
applicable plan, program, agreement or arrangement maintained by the Company to
provide for grants of equity-based awards and, to the extent applicable,
Sections 409A and 422 of the Code.  All Options have been properly accounted for
by the Company in accordance with GAAP, and no change is expected in respect of
any prior Company Financial Statement relating to expenses for stock
compensation.  There is no pending audit, investigation or inquiry by any
Governmental Authority or by the Company with respect to the Company's stock
option granting practices or other equity compensation practices.
 
Section 4.11.                                Labor and Employee Relations.
 
(a)  As of the date of this Agreement, except for employees represented by the
International Brotherhood of Electrical Workers Union and the United Association
of Plumbers and Pipefitters, no employee of the Company or any of its
Subsidiaries is represented by any union or covered by any collective bargaining
agreement. As of the date of this Agreement, no labor organization or group of
employees of the Company or any of its Subsidiaries has made a pending demand
for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to the knowledge of the Company, threatened to be brought
or filed, with the National Labor Relations Board or any other labor relations
tribunal or authority;
 
(b)  there are no pending or, to the knowledge of the Company, threatened
employee strikes, work stoppages, slowdowns, picketing or material labor
disputes with respect to any employees of the Company or the Company
Subsidiaries which, individually or in the aggregate, would reasonably be
expected to result in a Company Material Adverse Effect, and during the past
five years, neither the Company nor any of the Company Subsidiaries has
experienced any strike, work stoppage, lock-up, slow-down or other material
labor dispute;
 
(c)  neither the Company nor any of the Company Subsidiaries has to its
knowledge, within the last two years, engaged in any unfair labor practice and
there are no complaints against the Company or any of the Company Subsidiaries
pending before the National Labor Relations Board or any similar state or local
labor agency by or on behalf of any employee of the Company or any of the
Company Subsidiaries;
 
(d)  the Company and the Company Subsidiaries are (a) in compliance in all
material respects with all federal and state laws respecting employment and
employment practices, terms and conditions of employment, collective bargaining,
immigration, wages, hours and benefits, non-discrimination in employment,
workers compensation, the collection and payment of withholding and/or payroll
taxes and similar taxes (except for any non-compliance which, individually or in
the aggregate, would not reasonably be expected to result in a Company Material
Adverse Effect), including but not limited to the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Equal Employment Opportunity
Act of 1972, the Employee Retirement Income Security Act of 1974, the Equal Pay
Act, the National Labor Relations Act, the Americans with Disabilities Act of
1990, the Vietnam Era Veterans Reemployment Act, the Uniformed Services
Employment and Reemployment Rights Act and the Family and Medical Leave Act and
any and all similar applicable state and local laws, and all material applicable
requirements of the Occupational Safety and Health Act of 1970 within the United
States and comparable regulations and orders thereunder; and (b) to the
knowledge of the Company, neither the Company nor any of the Company
Subsidiaries has committed a material unfair labor practice as defined in the
National Labor Relations Act;
 
(e)  each of the Company and the Company Subsidiaries is, and during the 90-day
period prior to the date of this Agreement, has been in compliance in all
material respects with the Worker Adjustment Retraining Notification Act of
1988, as amended ("WARN Act"), or any similar state or local law.
 
Section 4.12.                                Rights Agreement.  The Company has
made available to the Parent a true and complete copy of the Rights Agreement
dated as of December 21, 2000 between the Company and Wells Fargo Shareowner
Services (replacing Mellon Investor Services LLC), as Rights Agent, (the "Rights
Agreement") as in effect on the date of this Agreement.  The Company has (i)
taken all action necessary so that the entering into of this Agreement and the
Merger Agreement and the consummation of the transactions contemplated hereby
and thereby (including the Merger) do not and will not result in the ability of
any Person to exercise any rights under the Rights Agreement or enable or
require the Company rights to separate from the shares of Company Common Stock
to which they are attached or to be triggered or become exercisable; and (ii)
amended the Rights Agreement in the form of Amendment No. 1 to the Rights
Agreement, as set forth in Section 4.12 of the Company Disclosure Letter.
 
Section 4.13.                                Environmental Protection.
 
(a)  Compliance.  The Company and each of the Company Subsidiaries are in
compliance with all applicable Environmental Laws (as defined in Section
4.13(g)(ii)) except where the failure to so comply is not, individually or in
the aggregate, reasonably likely to have a Company Material Adverse Effect, and
neither the Company nor any of the Company Subsidiaries has received any written
communication that has not been resolved from any Governmental Authority that
alleges that the Company or any of the Company Subsidiaries is not in such
compliance with applicable Environmental Laws.
 
(b)  Environmental Permits.  The Company and each of the Company Subsidiaries
have obtained or have applied for or otherwise in the ordinary course of
business expect to apply for all environmental, health and safety permits and
governmental authorizations (collectively, the "Environmental Permits")
necessary for the construction of their facilities or the conduct of their
operations under applicable Environmental Laws except where such failures to so
obtain are not, individually or in the aggregate, reasonably likely to have a
Company Material Adverse Effect, and all such Environmental Permits are in good
standing or, where applicable, a renewal application has been timely filed and
is pending agency approval, except where such deficiencies or failures to timely
renew are not, individually or in the aggregate, reasonably likely to have a
Company Material Adverse Effect, and the Company and the Company Subsidiaries
are in material compliance with all terms and conditions of the Environmental
Permits, except where failures to so comply are not, individually or in the
aggregate, reasonably likely to have a Company Material Adverse Effect.
 
(c)  Environmental Claims.  There is no Environmental Claim (as defined in
Section 4.13(g)(i)) outstanding which, individually or in the aggregate, is
reasonably likely to have a Company Material Adverse Effect pending (A) against
the Company or any of the Company Subsidiaries, or (B) against any real or
personal property or operations which the Company or any of the Company
Subsidiaries owns, leases or manages, in whole or in part.
 
(d)  Releases.  The Company has no knowledge of any Releases (as defined in
Section 4.13(g)(iv)) of any Hazardous Material (as defined in Section
4.13(g)(iii)) that would be reasonably likely to be the subject of any
Environmental Claim against the Company or any of the Company Subsidiaries,
except for any Environmental Claims which, individually or in the aggregate, are
not reasonably likely to have a Company Material Adverse Effect.
 
(e)  Environmental Orders.  Neither the Company nor any of the Company
Subsidiaries is subject to any environmental consent orders, decrees or
settlements which, individually or in the aggregate, are reasonably likely to
have a Company Material Adverse Effect.
 
(f)  Exclusive Representations and Warranties.  This Section 4.13(a) contains
the sole and exclusive representations and warranties of the Company with
respect to environmental matters.
 
(g)  Definitions.  As used in this Agreement:
 
(i)  "Environmental Claim" means any and all written administrative or judicial
actions, suits, demands, demand letters, directives, claims, Liens,
investigations, proceedings or notices of noncompliance or violation by any
Person (including any Governmental Authority), alleging potential liability
(including, without limitation, potential responsibility for or liability for
enforcement, investigatory costs, cleanup costs, governmental response costs,
removal costs, remedial costs, natural resources damages, property damages,
personal injuries or penalties) arising out of, based on or resulting from (A)
the presence, Release or threatened Release into the environment of any
Hazardous Materials at any location, whether or not owned, operated, leased or
managed by the Company or any of the Company Subsidiaries; (B) circumstances
forming the basis of any violation or alleged violation of any applicable
Environmental Law; or (C) any and all claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence or Release of any Hazardous Materials.
 
(ii)  "Environmental Laws" means all federal, state and local laws (including
common law), rules and regulations relating to pollution, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or protection of human health as it relates to
Releases or threatened Releases of Hazardous Materials, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.
 
(iii)  "Hazardous Materials" means (A) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing polychlorinated biphenyls; (B) any
chemicals, materials or substances which are now defined as or included in the
definition of "hazardous substances," "hazardous wastes," "hazardous materials,"
"extremely hazardous wastes," "restricted hazardous wastes," "toxic substances,"
"toxic pollutants," or words of similar import under any applicable
Environmental Law and (C) any other chemical, material, substance or waste,
exposure to which is now prohibited, limited or regulated under any applicable
Environmental Law in a jurisdiction in which the Company or any of the Company
Subsidiaries is subject (for purposes of this Section 4.13).
 
(iv)  "Release" means any release, spill, emission, leaking, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the atmosphere, soil,
surface water, groundwater or property.
 
Section 4.14                                Material Contracts.
 
(a)  All Material Contracts or material note, bond, mortgage, indenture, deed of
trust, license, franchise, permit, concession, contract, lease or other
instrument, obligation or agreement of any kind (collectively, "Contracts"),
including amendments thereto, required to be filed as an exhibit to any report
of the Company filed pursuant to the Exchange Act of the type described in
Item 601(b)(10) of Regulation S-K promulgated by the SEC have been filed, and no
such Contract has been amended or modified, except for such amendments or
modifications which have been filed as an exhibit to a subsequently dated and
filed Company SEC Report.  All such filed Contracts (excluding any redacted
portions thereof) shall be deemed to have been made available to the Parent.
 
(b)  Other than the Contracts set forth in clause (a) above which were filed in
an unredacted form, Section 4.14(b) of the Company Disclosure Letter sets forth
a correct and complete list as of the date of this Agreement, and the Company
has made available to the Parent correct and complete copies (including all
material amendments, modifications, extensions or renewals with respect thereto,
but excluding all names, terms and conditions that have been redacted in
compliance with applicable laws governing the sharing of information), of any
Contract to which the Company or any of its Subsidiaries is a party to or bound
by which has not expired or been terminated with no further obligation or
liability of the Company or any of the Company Subsidiaries prior to the date
hereof in accordance with its terms:
 
(i)  that is reasonably likely to require (x) annual payments or other transfers
of value to or from the Company and its Subsidiaries of more than $15 million or
(y) aggregate payments or other transfers of value to or from the Company and
its Subsidiaries of more than $25 million (other than Contracts relating to
purchases of transformers or related infrastructure and Contracts for the
wholesale purchase and sale of electric power);
 
(ii)  for any wholesale purchase and sale of electric power that are reasonably
likely to require annual payments or other transfers of value to or from the
Company and its Subsidiaries of more than $10 million, other than Hedging
Contracts;
 
(iii)  that relates to the sale of a business by the Company or any Company
Subsidiary pursuant to which the Company or any Company Subsidiary has any
potential indemnity or other payment obligation of more than $25 million;
 
(iv)  other than with respect to any partnership that is wholly-owned by the
Company or any wholly-owned Subsidiary of the Company, that represents any
partnership, joint venture or other similar agreement or arrangement relating to
the formation, creation, operation, management or control of any partnership or
joint venture material to the Company or any of its Subsidiaries or in which the
Company owns more than a 20% voting or economic interest, or any interest valued
at more than $25 million without regard to percentage voting or economic
interest;
 
(v)  that is any non-competition Contract or other Contract that (w) purports to
limit in any material respect either the type of business in which the
Company,  its Subsidiaries (or, after the Effective Time of the Merger under the
Merger Agreement, Parent or its Subsidiaries) or any of their affiliates may
engage or the manner or geographic area in which any of them may so engage in
any business, except for franchise agreements (or agreements pursuant to Chapter
54.48 of the Revised Code of Washington) containing customary provisions between
the Company or one of its Subsidiaries and the applicable jurisdictions, (x)
would require the disposition of any material assets or line of business of the
Company, its Subsidiaries (or, after the Effective Time of the Merger under the
Merger Agreement, Parent or its Subsidiaries) or any of their affiliates as a
result of the consummation of the transactions contemplated by this Agreement,
(y) is a material Contract that grants "most favored nation" status that,
following the Merger, would apply to the Parent and its Subsidiaries, including
the Company and its Subsidiaries or (z) prohibits or limits, in any material
respect, the right of the Company or any of its Subsidiaries to make, sell or
distribute any products or services or use, transfer, license, distribute or
enforce any of their respective Intellectual Property rights;
 
(vi)  under which the Company or any Company Subsidiary has created, incurred,
assumed or guaranteed (or may create, incur, assume or guarantee) indebtedness
for borrowed money in excess of $10 million;
 
(vii)  that is a swap, cap, floor, collar, futures contract, forward contract,
option and any other derivative financial instrument, contract or arrangement,
based on any commodity, security, instrument, asset, rate or index of any kind
or nature whatsoever, whether tangible or intangible, including electricity,
natural gas, crude oil and other commodities, currencies, interest rates and
indices, and forward contracts for physical delivery, physical output of assets
and physical load obligations (a "Hedging Contract"), with a term of ninety days
or longer and a notional value in excess of $5 million; and
 
(viii)  with provisions that, in the event of a Company ratings downgrade below
"investment grade," would require a cash payment or posting of collateral, in
each case with a value in excess of $10 million, or the termination of such
contract, other than Hedging Contracts.
 
The Contracts described in clauses (a) and (b) together with all exhibits and
schedules to such Contracts, as amended through the date hereof, are referred to
herein as "Material Contracts".
 
(c)  A true and correct copy of each Material Contract has previously been made
available to the Parent and each such Contract is a valid and binding agreement
of the Company or one of its Subsidiaries, as the case may be, and is in full
force and effect, and neither the Company nor any of its Subsidiaries nor, to
the knowledge of the officers of the Company, any other party thereto is in
default or breach in any respect under the terms of any such agreement,
contract, plan, lease, arrangement or commitment, except for such default or
breach as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.
 
Section 4.15                                Intellectual Property.  
 
(a)  Except as to matters that, individually or in the aggregate, would not
reasonably be expected to result in a Company Material Adverse Effect: (i) the
Company and its Subsidiaries have sufficient rights to use all Intellectual
Property used in its business as presently conducted; (ii) to the knowledge of
the Company, the conduct of the Company and Puget Sound Energy does not and has
not in the past three (3) years infringed or otherwise violated the Intellectual
Property rights of any third party; (iii) there is no litigation, opposition,
cancellation, proceeding, objection or claim pending, asserted in writing or, to
the Company's knowledge, threatened against the Company or Puget Sound Energy
concerning the ownership, validity, registrability, enforceability, infringement
or use of, or licensed right to use, any Intellectual Property used by the
Company or Puget Sound Energy; (iv) to the Company's knowledge, no Person is
violating any Intellectual Property right that the Company or Puget Sound Energy
holds exclusively; and (v) the Company and Puget Sound Energy have taken
commercially reasonable measures to protect the confidentiality of all Trade
Secrets that are owned, used or held by the Company or Puget Sound Energy.  For
purposes of this Agreement, "Intellectual Property" means all (i) trademarks,
service marks, brand names, collective marks, Internet domain names, logos,
symbols, trade dress, trade names, and other indicia of origin, all applications
and registrations for the foregoing, and all goodwill associated therewith and
symbolized thereby, including all renewals of same; (ii) inventions, to the
extent patentable, and all patents, registrations, invention disclosures and
applications therefor, including divisions, continuations, continuations-in-part
and renewal applications, and including renewals, extensions and reissues; (iii)
confidential business information, trade secrets and know-how, including
processes, schematics, business methods, formulae, drawings, prototypes, models,
designs, unpatentable discoveries and inventions (collectively, "Trade
Secrets"); and (iv) published and unpublished works of authorship, whether
copyrightable or not (including without limitation databases and other
compilations of information), copyrights therein and thereto, and registrations
and applications therefor, and all renewals, extensions, restorations and
reversions thereof.
 
(b)  The Company and Puget Sound Energy have implemented reasonable backup,
security and disaster recovery technology that, to the Company's knowledge, is
consistent with industry practices. The Company and Puget Sound Energy take such
measures as are required by applicable law to ensure the confidentiality of
customer financial and other confidential information and to comply with the
Company's privacy policy.  The Company’s and the Company Subsidiaries’
computers, computer software, firmware, middleware, servers, workstations,
routers, hubs, switches, data communications lines, and all other information
technology equipment operate and perform in all material respects in accordance
with their documentation and functional specifications and otherwise as required
by the Company or Puget Sound Energy in connection with its business as
presently conducted, and have not materially malfunctioned or failed within the
past three (3) years.
 
Section 4.16                                Absence of Certain Changes or
Event.  Except as expressly contemplated or permitted by this Agreement, since
December 31, 2006, the Company and each of the Company Subsidiaries have
conducted their respective businesses only in the ordinary course of business
consistent with past practice and there has not been any change or development
or combination of developments affecting the Company or any Company Subsidiary,
of which the Company has knowledge, that would, individually or in the
aggregate, reasonably be expected to result in a Company Material Adverse
Effect.
 
Section 4.17                                [Intentionally Omitted]
 
Section 4.18                                [Intentionally Omitted]
 
Section 4.19                                Insurance.  Except for failures to
maintain insurance or self-insurance that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Company Material
Adverse Effect, since January 1, 2004 each of the Company and its Subsidiaries
and their respective properties and assets has been continuously insured with
financially responsible insurers or has self-insured, in each case in such
amounts and with respect to such risks and losses as (i) are required by
applicable law or by the Company's Material Contracts and (ii) are customary for
companies in the United States of America conducting the business conducted by
the Company and its Subsidiaries and, to the knowledge of the Company, there is
no condition specific to the Company or its Subsidiaries which would prevent the
Company or the Company Subsidiaries from obtaining insurance policies for such
risks and losses.  All material insurance policies of the Company and each
Company Subsidiary are in full force and effect.  All premiums due and payable
through the date hereof under all such policies and Contracts have been paid and
the Company and its Subsidiaries are otherwise in compliance in all respects
with the terms of such policies and Contracts, except for such failures to be in
compliance which would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.  Neither the Company nor any
of its Subsidiaries has received any notice of cancellation or termination with
respect to any such policy or Contract, except with respect to any cancellation
or termination that, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect.
 
Section 4.20                                Hedging Activities.
 
(a)  The Company has established risk parameters, limits and guidelines in
compliance with the risk management policy approved by the Company Board of
Directors (or committee thereof) (the "Company Hedging Guidelines") to (i)
restrict the level of risk that the Company and its Subsidiaries are authorized
to take with respect to, among other things, the net position resulting from all
physical and financial electricity contacts, natural gas hedge contracts, gas
adjustment clauses, exchange-traded futures and options transactions,
over-the-counter transactions and derivatives thereof, interest rate swap
agreements, and similar transactions (the "Company Net Position") and (ii)
monitor compliance with the Company Hedging Guidelines by the Company and its
Subsidiaries with such risk parameters.  The Company has provided the Company
Hedging Guidelines to the Parent prior to the date hereof.
 
(b)  (i) The Company Net Position is within the risk parameters that are set
forth in the Company Hedging Guidelines and (ii) the exposure of the Company and
its Subsidiaries with respect to the Company Net Position resulting from all
transactions described in Section 4.20(a) would not reasonably be expected to
result in a material loss to the Company and its Subsidiaries, taken as a whole,
based on market prices in existence as of the date hereof.  Since December 31,
2006, neither the Company nor any of its Subsidiaries has, in accordance with
its mark-to-market accounting policies, experienced an aggregate net loss in its
hedging and related operations that would be material to the Company and its
Subsidiaries taken as a whole taking into account the recognition of any
underlying commodity sales and the regulatory treatment and allowances for hedge
transactions.
 
Section 4.21                                 [Intentionally Omitted]
 
Section 4.22                                Regulatory Proceedings.  As of the
date hereof, neither the Company nor any of its Subsidiaries, all or part of
whose rates or services are regulated by a Governmental Authority, (i) has rates
which have been or are being collected subject to refund, pending final
resolution of any proceeding pending before a Governmental Authority or on
appeal to the courts, or (ii) except as identified in Section 4.8 of the Company
Disclosure Letter, is a party to any proceeding before a Governmental Authority
or on appeal from orders of a Governmental Authority, in each case which
individually or in the aggregate, have resulted in or would reasonably be
expected to result in a Company Material Adverse Effect.
 
Section 4.23                                Regulation as a Utility.  (a)  The
Company together with its subsidiary companies is a "single state holding
company system" under the Public Utility Holding Company Act of 2005 ("PUHCA
2005").  Puget Sound Energy and its indirect wholly-owned exempt wholesale
generator subsidiary Black Creek Hydro, Inc. ("BCH") are each a "public utility"
within the meaning of Section 201(e) of the FPA.  Puget Sound Energy is not
regulated as a "natural gas company" under the Natural Gas Act, except in two
limited aspects of its business which subject it only to limited jurisdiction of
the Federal Energy Regulatory Commission (“FERC"): (i) to the extent that Puget
Sound Energy makes natural gas sales for resale in interstate commerce, it has a
limited jurisdiction blanket marketing certificate as contained in the
regulations of the FERC; and (ii) in its capacity as Project Operator of the
Jackson Prairie Storage Project (which otherwise does not subject it to
regulation as a "natural gas company"). Puget Sound Energy is also regulated as
a "public service company," "gas company" and "electrical company" under
Washington state law.  Except for regulation of BCH, Hydro Energy Development
Corp. ("HEDC") and Puget Sound Energy by the FERC under the FPA, PUHCA 2005 and
regulation of Puget Sound Energy by the Washington Utilities and Transportation
Commission, neither the Company nor any Company Subsidiary is subject to
regulation as a public utility or public service company (or similar
designation) by the FERC, any state in the United States or in any foreign
nation.  Puget Sound Energy has been authorized by FERC to make wholesale sales
of energy and capacity at market-based rates pursuant to Section 205 of the FPA,
which blanket authority has not been limited in any material respect through a
Puget Sound Energy-specific rate cap or mitigation measure.  All sales of energy
and/or capacity by BCH are made pursuant to power sale agreements or tariffs
filed with and accepted by FERC pursuant to Section 205 of the FPA.
 
Neither the Company nor any Company Subsidiary owns, holds or controls nuclear
materials or nuclear related facilities that are subject to the regulation of
the Nuclear Regulatory Commission under the Atomic Energy Act.


--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF OPINION OF COMPANY COUNSEL
 
(i)           The Company and Puget Sound Energy have been duly incorporated and
are validly existing under the laws of the State of Washington, except any
failure to be so qualified or have such power or authority as would not,
individually or in the aggregate, have a Company Material Adverse Effect.
 
(ii)           The Company has the corporate power and authority to execute and
deliver the Agreement and to consummate the transactions contemplated thereby.
 
(iii)           The Shares have been duly authorized and when delivered and paid
for in accordance with the terms of the Stock Purchase Agreement will be validly
issued, fully paid and non-assessable; and the issuance of the Shares will not
be subject to any preemptive or similar rights under the Company’s charter or
bylaws or under Washington law.
 
(iv)           The Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes a valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except to
the extent enforcement thereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity (regardless whether such enforcement is sought in equity or
at law).
 
(v)           The execution, delivery and performance by the Company of the
Agreement will not (i) constitute a violation of, or breach or default under, or
result in the creation or imposition of any lien upon any property or assets of
the Company or Puget Sound Energy under, the terms of any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject and, in each case, that is filed
as an exhibit to the Company's Annual Report on Form 10-K for the year ended
December 31, 2006, (ii) result in any violation of the provisions of the charter
or by-laws or similar organizational documents of the Company or Puget Sound
Energy or (iii) result in the violation of any Washington State or Federal law,
statute, rule or regulation or any judgment or order of any court or
governmental or regulatory authority having jurisdiction over the Company that,
in each case, in the experience of such counsel, is normally applicable to
transactions of the type contemplated by the Agreement and that, in the case of
orders and judgments, are known to such counsel, except, in the case of clauses
(i) and (iii) above, for any such conflict, breach, violation or default that
would not, individually or in the aggregate, have a Company Material Adverse
Effect.  We do not express any opinion, however, on whether the execution,
delivery or performance by the Company of the Agreement will constitute a
violation of, or constitute a default under, any covenant, restriction or
provision with respect to financial ratios or tests or any aspect of the
financial condition or results of operations of the Company or any of its
subsidiaries.
 
(vi)           No consent, approval, authorization, filings, order, registration
or qualification of or with any Washington State or Federal court or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of the Agreement and the consummation of the
transactions contemplated thereby, except for such consents, approvals,
authorizations, orders and registrations or qualifications as have been
obtained.
 
The foregoing opinion may be subject to customary assumptions, qualifications
and exclusions and shall be rendered by outside counsel for the Company
reasonably acceptable to the Purchasers.
 

--------------------------------------------------------------------------------



EXHIBIT D
 
FORM OF COMPANY COMPLIANCE CERTIFICATE
 
I, ______________, [Chief Executive Officer][President] of Puget Energy, Inc., a
Washington corporation (the “Company”), pursuant to Section 6.8 of the Stock
Purchase Agreement, dated October 25, 2007 (the “Stock Purchase Agreement”),
among the Company and the purchasers named therein, hereby certify that:
 
1.           The representations and warranties made by the Company in Article
III of the Stock Purchase Agreement and Exhibit B thereof were true and correct
as of the date of the Stock Purchase Agreement and as of the Closing Date as
though made on and as of the Closing Date (except to the extent any such
representation or warranty expressly speaks as of an earlier date), except for
such failures of representations or warranties to be true and correct (without
giving effect to any materiality qualification or standard contained in any such
representations and warranties) which, individually or in the aggregate, have
not resulted in and would not reasonably be expected to result in a Company
Material Adverse Effect.
 
2.           All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
date hereof have been performed or complied with in all material respects.
 
3.           All notices, reports and other filings required to be made prior to
the date hereof by the Company or any of the Company Subsidiaries with, and all
consents, registrations, approvals, permits and authorizations required to be
obtained prior to the date hereof by the Company or any of the Company
Subsidiaries from, any Governmental Authority in connection with the execution
and delivery of the Stock Purchase Agreement and the consummation of the
transactions contemplated thereby by the Company have been made or obtained and
are effective on and as of the date hereof.
 
4.           No Company Material Adverse Effect shall have occurred that is
continuing.
 
5.           The number of shares of Company Common Stock outstanding as of the
day immediately preceding the Closing Date is [ ].
 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Stock Purchase Agreement.
 
[Remainder of page intentionally left blank]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Company.
 
Dated: _________________________                                                               
 
By:____________________________                                                               
Name:__________________________                                                                
Title:___________________________                                                                




--------------------------------------------------------------------------------



EXHIBIT E
 
FORM OF PURCHASER COMPLIANCE CERTIFICATE
 
I, ______________, [INSERT TITLE] of [INSERT NAME OF PURCHASER], a [INSERT
JURISDICTION] [corporation] (the “Purchaser”), pursuant to Section 7.5 of the
Stock Purchase Agreement, dated October 25, 2007 (the “Stock Purchase
Agreement”), among Puget Energy, Inc. (the “Company”) and the purchasers named
therein, hereby certify that:
 
1.           The representations and warranties made by the Purchasers in
Article IV of the Stock Purchase Agreement were true and correct as of the date
of the Stock Purchase Agreement and as of the Closing Date as though made on and
as of the Closing Date (except to the extent any such representation or warranty
expressly speaks as of an earlier date) except for such failures of
representations or warranties to be true and correct (without giving effect to
any materiality qualification or standard contained in any such representations
and warranties) which, individually or in the aggregate, have not resulted in
and would not reasonably be expected to result in a any material adverse effect
on the ability of the Purchaser to consummate the transaction contemplated by
this Agreement.
 
2.           All covenants, agreements and conditions contained in the Stock
Purchase Agreement to be performed or complied with by the Purchaser on or prior
to the date hereof have been performed or complied with in all material
respects.
 
3.           All notices, reports and other filings required to be made prior to
the date hereof by the Purchaser or any of its subsidiaries with, and all
consents, registrations, approvals, permits and authorizations required to be
obtained prior to the date hereof by the Purchaser or any of its subsidiaries
from, any Governmental Authority in connection with the execution and delivery
of the Stock Purchase Agreement and the consummation of the transactions
contemplated thereby by the Purchaser have been made or obtained and are
effective on and as of the date hereof.
 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Stock Purchase Agreement.
 
[Remainder of page intentionally left blank]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Purchaser.
 
Dated:______________________________                                                                
By: ________________________________                                                               
Name: ______________________________                                                               
Title: _______________________________                                                               




--------------------------------------------------------------------------------



EXHIBIT F
 
LIABILITY OF TRUSTEES AND RESPONSIBLE ENTITIES
 
If (i) a Person (a “Trustee”) enters into the Stock Purchase Agreement as
trustee or responsible entity of a trust (“its Trust”) and (ii) the Trustee
notifies the Company or another party that it is acting as trustee or
responsible entity of its Trust, the following provisions shall apply in respect
of the Trustee and its Trust:
 
1.           the Trustee enters into this Agreement and holds Shares only in its
capacity as responsible entity or trustee (as applicable) of its Trust and in no
other capacity.  A liability arising under or in connection with this Agreement
is limited to, and can be enforced against the Trustee only to, the extent to
which it can be satisfied out of the assets of its Trust out of which the
Trustee is actually indemnified for such liability.  This limitation of the
Trustee’s liability applies despite any other provision of this Agreement and
extends to all liabilities and obligations of the relevant party in any way
connected with any representation, warranty, conduct, omission, agreement or
transaction related to this Agreement;
 
2.           no party may sue the Trustee in any capacity other than as
responsible entity or Trustee (as applicable) of its Trust, including to seek
the appointment of a receiver (except in relation to property of its Trust), a
liquidator, an administrator, or any similar person to the Trustee or prove in
any bankruptcy, insolvency, liquidation, administration or arrangement of or
affecting the Trustee (except in relation to property of its Trust);
 
3.           the provisions of this Exhibit E do not apply to any obligation or
liability of the Trustee to the extent that it is not satisfied because under
the agreement governing its Trust or by operation of law there is a reduction in
the extent of the Trustee’s indemnification out of the assets of its Trust, as a
result of the Trustee’s fraud, negligence or breach of trust;
 
4.           no attorney, agent, receiver or receiver and manager appointed in
accordance with this Agreement has authority to act on behalf of the Trustee in
a way which exposes the Trustee to any personal liability, and no act or
omission of any such person will be considered fraud, negligence or breach of
trust of the relevant party for the purpose of Section 3 of this Exhibit F;
 
5.           the Trustee warrants to each party to this Agreement that it has
the rights of indemnification referred to in Section 1 of this Exhibit F (the
“Trustee Indemnity”); and
 
6.           the Trustee warrants to each party to the Stock Purchase Agreement
that it has not done and has omitted to do, and undertakes that it will not,
during the term of this Agreement, do or omit to do, anything which has or would
limit, affect, amend or in any manner whatsoever restrict the Trustee Indemnity.
 
For the avoidance of doubt, this Exhibit F applies to each representation and
warranty given by the Purchaser in Article IV of the Stock Purchase Agreement,
including those given in respect of a Purchaser’s Trust in Section 4.8.